ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


        JADHAV CASE
        (INDIA v. PAKISTAN)


     JUDGMENT OF 17 JULY 2019




          2019
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES


      AFFAIRE JADHAV
        (INDE c. PAKISTAN)


     ARRÊT DU 17 JUILLET 2019

                           Oﬃcial citation :
                     Jadhav (India v. Pakistan),
                 Judgment, I.C.J. Reports 2019, p. 418




                         Mode oﬃciel de citation :
                      Jadhav (Inde c. Pakistan),
                   arrêt, C.I.J. Recueil 2019, p. 418




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157375-6
                                            No de vente:   1173

                        17 JULY 2019

                        JUDGMENT




  JADHAV CASE
(INDIA v. PAKISTAN)




 AFFAIRE JADHAV
(INDE c. PAKISTAN)




                      17 JUILLET 2019

                          ARRÊT

                                                                                     418



                            TABLE DES MATIÈRES

                                                                              Paragraphes

Qualités                                                                            1-19
  I.   Contexte factuel                                                            20-32
 II.   Compétence                                                                  33-38
III.   Recevabilité                                                                39-66
       A. Première exception : abus de procédure                                   40-50
       B. Deuxième exception : abus de droit                                       51-58
       C. Troisième exception : allégation de comportement illicite
          de l’Inde                                                                59-66
IV.    Les violations alléguées de la convention de Vienne sur
       les relations consulaires                                                  67-124
       A. Applicabilité de l’article 36 de la convention de Vienne sur
          les relations consulaires                                                68-98
             1. L’exception alléguée à l’article 36 de la convention de
                Vienne fondée sur des accusations d’espionnage                     69-86
                a) Interprétation de l’article 36 suivant le sens ordinaire
                   de ses termes                                                   72-75
                b) Les travaux préparatoires de l’article 36                       76-86
                    i) La Commission du droit international (1960)                 77-83
                   ii) La conférence de Vienne (1963)                              84-86
             2. L’exception que prévoirait le droit international coutu-
                mier pour les cas d’espionnage                                     87-90
             3. Pertinence de l’accord conclu en 2008 entre l’Inde et le
                Pakistan sur la communication consulaire                           91-98
       B. Les violations alléguées de l’article 36 de la convention de
          Vienne sur les relations consulaires                                    99-120
          1. Le manquement allégué à l’obligation d’informer
             M. Jadhav de ses droits aux termes de l’alinéa b) du
             paragraphe 1 de l’article 36                                        100-102
          2. Le manquement allégué à l’obligation d’avertir l’Inde,
             sans retard, de l’arrestation et de la détention de
             M. Jadhav                                                           103-113
          3. Le manquement allégué à l’obligation de permettre la
             communication consulaire                                            114-120
       C. Abus de droit                                                          121-124
 V.    Remèdes                                                                   125-148
Dispositif                                                                           149

                                                                                       4

                                                                                 419




                COUR INTERNATIONALE DE JUSTICE

                                  ANNÉE 2019                                                2019
                                                                                          17 juillet
                                  17 juillet 2019                                        Rôle général
                                                                                           no 168

                         AFFAIRE JADHAV
                             (INDE c. PAKISTAN)




   Contexte factuel — Arrestation et détention par le Pakistan d’une personne du
nom de Kulbhushan Sudhir Jadhav — L’intéressé étant accusé d’avoir participé à des
activités d’espionnage et de terrorisme — Ouverture d’une procédure pénale —
Condamnation à mort de M. Jadhav par un tribunal militaire au Pakistan.


                                          *

   Compétence de la Cour — Différend ayant trait à l’interprétation et à l’applica-
tion de la convention de Vienne sur les relations consulaires — Cour ayant compé-
tence en vertu de l’article premier du protocole de signature facultative à la conven-
tion de Vienne sur les relations consulaires concernant le règlement obligatoire des
différends.

                                          *

   Recevabilité de la requête de l’Inde.
   Première exception d’irrecevabilité soulevée par le Pakistan — Allégation
d’abus de procédure — Absence de fondement permettant de conclure que l’Inde
aurait abusé de ses droits procéduraux lorsqu’elle a demandé à la Cour d’indiquer
des mesures conservatoires — Articles II et III du protocole de signature faculta-
tive ne contenant pas de conditions préalables à l’exercice de la compétence de la
Cour — Rejet de la première exception d’irrecevabilité. Deuxième exception d’ir-
recevabilité soulevée par le Pakistan — Allégation d’abus de droit — Affirmation
du Pakistan selon laquelle l’Inde n’a pas démontré la nationalité de M. Jadhav —
Absence de doute quant au fait que l’intéressé est de nationalité indienne — Autres
arguments du Pakistan fondés sur des manquements allégués, par l’Inde, aux obli-
gations internationales que lui impose la résolution 1373 (2001) du Conseil de
sécurité — Allégations devant être examinées ci-après dans le cadre du fond —
Rejet de la deuxième exception d’irrecevabilité.

                                                                                    5

                                 jadhav (arrêt)                                 420

   Troisième exception d’irrecevabilité soulevée par le Pakistan — Allégation de
comportement illicite de l’Inde — Rejet de l’exception du Pakistan fondée sur la
doctrine des « mains propres » —Absence d’explication sur la manière dont le com-
portement prétendument illicite de l’Inde aurait empêché le Pakistan de permettre
la communication consulaire — Exception du Pakistan fondée sur le principe
« ex turpi causa non oritur actio » ne pouvant être retenue — Absence de perti-
nence du principe « ex injuria jus non oritur » en la présente affaire — Rejet de la
troisième exception d’irrecevabilité.
   Requête de l’Inde étant recevable.

                                         *
   Applicabilité de l’article 36 de la convention de Vienne.
   Exception alléguée sur le fondement d’accusations d’espionnage — Absence de
référence, dans la convention de Vienne, aux cas d’espionnage — Article 36 n’ex-
cluant pas de son champ d’application les personnes soupçonnées d’espionnage —
Communication entre les autorités consulaires et les ressortissants de l’Etat d’en-
voi étant expressément régie par l’article 36, et non par le droit international
coutumier — Pertinence de l’accord sur la communication consulaire conclu en
2008 entre l’Inde et le Pakistan — Accord de 2008 ne prévoyant aucune restriction
des droits garantis par l’article 36 — Accord de 2008 constituant un accord ulté-
rieur au sens du paragraphe 2 de l’article 73 de la convention de Vienne — Point vi)
de l’accord de 2008 ne se substituant pas aux obligations découlant de l’ar-
ticle 36 — Aucun des arguments relatifs à l’applicabilité de l’article 36 de la
convention de Vienne ne pouvant être retenu — Convention de Vienne étant appli-
cable en la présente affaire.
   Violations alléguées de l’article 36 de la convention de Vienne.
   Manquement allégué du Pakistan à son obligation d’informer M. Jadhav de ses
droits aux termes de l’alinéa b) du paragraphe 1 de l’article 36 — Allégation
n’ayant pas été contestée par le Pakistan — L’intéressé n’ayant pas été informé de
ses droits — Cour concluant que le Pakistan a manqué à son obligation d’informer
M. Jadhav de ses droits aux termes de l’alinéa b) du paragraphe 1 de l’article 36.
   Manquement allégué du Pakistan à son obligation d’avertir l’Inde sans retard de
l’arrestation et de la détention de M. Jadhav — Pakistan étant tenu d’avertir sans
retard le poste consulaire de l’Inde de l’arrestation et de la détention de l’inté-
ressé — Notification étant intervenue quelque trois semaines après l’arrestation de
M. Jadhav — Cour concluant que le Pakistan a manqué à son obligation d’avertir
l’Inde « sans retard » de l’arrestation et de la détention de l’intéressé.
   Manquement allégué du Pakistan à son obligation de permettre la communica-
tion consulaire — Pakistan n’ayant pas permis aux autorités consulaires indiennes
d’entrer en communication avec M. Jadhav — Cour concluant que le Pakistan a
manqué aux obligations qui lui incombent au titre des alinéas a) et c) du para-
graphe 1 de l’article 36 en refusant aux fonctionnaires consulaires de l’Inde la pos-
sibilité d’entrer en communication avec M. Jadhav.
   Abus de droit.
   Convention de Vienne n’offrant aucun fondement permettant à l’Etat de rési-
dence de conditionner l’exécution de ses obligations au titre de l’article 36 au res-
pect, par l’Etat d’envoi, d’autres obligations de droit international — Rejet des
arguments du Pakistan fondés sur l’abus de droit.

                                         *

                                                                                   6

                                 jadhav (arrêt)                                 421

    Remèdes.
    Pakistan étant tenu de mettre fin aux faits internationalement illicites présen-
tant un caractère continu — M. Jadhav devant être informé sans autre retard de
ses droits —Fonctionnaires consulaires indiens devant pouvoir se rendre auprès de
l’intéressé et être autorisés à pourvoir à sa représentation en justice.
    Remède approprié étant un réexamen et une revision effectifs du verdict de
culpabilité rendu et de la peine prononcée contre M. Jadhav — Nécessité de faire
en sorte que soit accordé tout le poids qui sied à l’effet de la violation des droits
énoncés à l’article 36 — Choix des moyens revenant au Pakistan — Pakistan
devant prendre toutes les mesures permettant d’assurer un réexamen et une revi-
sion effectifs, y compris, si nécessaire, en adoptant les mesures législatives qui
s’imposent — Poursuite du sursis à exécution constituant une condition au réexa-
men et à la revision effectifs du verdict de culpabilité rendu et de la peine pronon-
cée contre M. Jadhav.



                                     ARRÊT

Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
           Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
           M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
           Gevorgian, Salam, Iwasawa, juges ; M. Jillani, juge ad hoc ;
           M. Fomété, greﬃer adjoint.

  En l’aﬀaire Jadhav,
  entre
la République de l’Inde,
représentée par
   M. Deepak Mittal, Joint Secretary au ministère des aﬀaires étrangères,
   comme agent ;
   M. Vishnu Dutt Sharma, Additional Secretary au ministère des aﬀaires étran-
      gères,
   comme coagent ;
   M. Harish Salve, avocat principal,
   comme conseil principal ;
   S. Exc. M. Venu Rajamony, ambassadeur de la République de l’Inde auprès
      du Royaume des Pays-Bas ;
   M. Luther M. Rangreji, conseiller à l’ambassade de l’Inde au Royaume des
      Pays-Bas,
   comme conseiller ;
   Mme Chetna N. Rai, avocate,
   Mme Arundhati Dattaraya Kelkar, avocate,
   comme conseils auxiliaires ;
   M. S. Senthil Kumar, juriste au ministère des aﬀaires étrangères,


                                                                                   7

                               jadhav (arrêt)                               422

  M. Sandeep Kumar, Deputy Secretary au ministère des aﬀaires étrangères,
  comme conseillers,
  et
la République islamique du Pakistan,
représentée par
   M. Anwar Mansoor Khan, Attorney General de la République islamique du
      Pakistan,
   comme agent ;
   M. Mohammad Faisal, directeur général (Asie du Sud et Association de
      l’Asie du Sud pour la coopération régionale) au ministère des aﬀaires
      étrangères,
   comme coagent ;
   S. Exc. M. Shujjat Ali Rathore, ambassadeur de la République islamique du
      Pakistan auprès du Royaume des Pays-Bas ;
      me
   M Fareha Bugti, directrice au ministère des aﬀaires étrangères ;
   M. Junaid Sadiq, premier secrétaire à l’ambassade du Pakistan au Royaume
      des Pays-Bas ;
   M. Kamran Dhangal, directeur adjoint au ministère des aﬀaires étrangères ;
   M. Ahmad Irfan Aslam, chef du département des diﬀérends internationaux
      au bureau de l’Attorney General ;
   M. Mian Shaoor Ahmad, consultant auprès du bureau de l’Attorney General ;
   M. Tahmasp Razvi, bureau de l’Attorney General ;
   M. Khurram Shahzad Mughal, consultant assistant auprès du ministère du
      droit et de la justice ;
   M. Khawar Qureshi, QC, membre du barreau d’Angleterre et du pays de Galles,
   comme conseil juridique et avocat ;
   Mme Catriona Nicol, avocate, McNair Chambers,
   comme conseil auxiliaire ;
   M. Joseph Dyke, avocat, McNair Chambers,
   comme assistant juridique ;
   le général de brigade (en retraite) Anthony Paphiti,
   le colonel (en retraite) Charles Garraway, CBE,
   comme experts juridiques,

  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 8 mai 2017, le Gouvernement de la République de l’Inde (ci-après
l’« Inde ») a déposé au Greﬀe de la Cour une requête introductive d’instance
contre la République islamique du Pakistan (ci-après le « Pakistan »), dénonçant

                                                                              8

                                jadhav (arrêt)                                423

des violations de la convention de Vienne sur les relations consulaires du 24 avril
1963 (ci-après la « convention de Vienne ») qui auraient été commises « dans le
cadre de la détention et du procès d’un ressortissant indien, M. Kulbhushan
Sudhir Jadhav », condamné à mort par un tribunal militaire au Pakistan.
   2. Dans sa requête, l’Inde entend fonder la compétence de la Cour sur le
paragraphe 1 de l’article 36 du Statut de celle-ci et sur l’article premier du pro-
tocole de signature facultative à la convention de Vienne sur les relations consu-
laires concernant le règlement obligatoire des diﬀérends (ci-après le « protocole
de signature facultative »).
   3. Le 8 mai 2017, se référant à l’article 41 du Statut de la Cour et aux
articles 73, 74 et 75 de son Règlement, l’Inde a également présenté une demande
en indication de mesures conservatoires.
   4. Le greﬃer a immédiatement communiqué au Gouvernement du Pakistan
la requête, conformément au paragraphe 2 de l’article 40 du Statut de la Cour,
et la demande en indication de mesures conservatoires, conformément au para-
graphe 2 de l’article 73 du Règlement. Il a également informé le Secrétaire géné-
ral de l’Organisation des Nations Unies du dépôt par l’Inde de cette requête et
de cette demande.
   5. Par lettre en date du 9 mai 2017 adressée au premier ministre du Pakistan,
le président de la Cour, dans l’exercice des pouvoirs qui lui sont conférés par le
paragraphe 4 de l’article 74 du Règlement, a invité le Gouvernement pakista-
nais, dans l’attente de la décision de la Cour sur la demande en indication de
mesures conservatoires, « à agir de manière que toute ordonnance de la Cour à
cet égard puisse avoir les eﬀets voulus ». Copie de cette lettre a été transmise à
l’agent de l’Inde.
   6. Par lettre en date du 10 mai 2017, le greﬃer a en outre informé tous les
Etats Membres de l’Organisation des Nations Unies du dépôt de la requête et de
la demande en indication de mesures conservatoires de l’Inde.
   7. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le
greﬃer a par la suite informé les Membres des Nations Unies, par l’entremise du
Secrétaire général, du dépôt de la requête par transmission du texte bilingue
imprimé.
   8. Par ordonnance du 18 mai 2017, la Cour a indiqué les mesures conserva-
toires suivantes :
        « Le Pakistan prendra toutes les mesures dont il dispose pour que
     M. Jadhav ne soit pas exécuté tant que la décision déﬁnitive en la présente
     instance n’aura pas été rendue, et portera à la connaissance de la Cour
     toutes les mesures qui auront été prises en application de la présente ordon-
     nance. »
La Cour a également indiqué que, « jusqu’à ce qu’elle rende sa décision déﬁni-
tive, [elle] demeurera[it] saisie des questions qui f[aisaient] l’objet de [cette]
ordonnance ».
   9. Par lettre du 8 juin 2017, le coagent du Pakistan a informé la Cour que « le
Gouvernement de la République islamique du Pakistan a[vait] chargé ses ser-
vices compétents de donner eﬀet à l’ordonnance rendue par la Cour le 18 mai
2017 ».
   10. Par ordonnance du 13 juin 2017, le président de la Cour a ﬁxé au 13 sep-
tembre 2017 et au 13 décembre 2017, respectivement, les dates d’expiration du
délai pour le dépôt d’un mémoire par l’Inde et d’un contre-mémoire par le
Pakistan. Ces pièces ont été déposées dans les délais ainsi ﬁxés.

                                                                                 9

                                 jadhav (arrêt)                                   424

   11. La Cour ne comptant sur le siège aucun juge de nationalité pakistanaise,
le Pakistan a fait usage du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’aﬀaire ; il a
désigné M. Tassaduq Hussain Jillani.
   12. Sur les instructions données par la Cour en vertu du paragraphe 1 de
l’article 43 de son Règlement, le greﬃer a adressé aux Etats parties à la conven-
tion de Vienne et aux Etats parties au protocole de signature facultative les noti-
ﬁcations prévues au paragraphe 1 de l’article 63 du Statut.
   13. Par ordonnance en date du 17 janvier 2018, la Cour a autorisé le dépôt
d’une réplique par l’Inde et d’une duplique par le Pakistan, et ﬁxé au 17 avril
2018 et au 17 juillet 2018, respectivement, les dates d’expiration des délais dans
lesquels ces pièces devraient être déposées. La réplique et la duplique ont été
déposées dans les délais ainsi ﬁxés.
   14. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
Cour, après avoir consulté les Parties, a décidé que des exemplaires des pièces de
procédure et des documents annexés seraient rendus accessibles au public à l’ou-
verture de la procédure orale.
   15. Par lettres reçues au Greﬀe le 18 février 2019, jour de l’ouverture des
audiences, le Pakistan a informé la Cour de son intention de faire entendre un
expert et de présenter des matériaux audiovisuels pendant la procédure orale. Il
a en outre exprimé l’intention de produire un nouveau document. Par lettres
datées du 19 février 2019, le greﬃer a informé les Parties que la Cour, ayant
consulté l’Inde, avait décidé que, dans les circonstances de l’espèce, il ne serait
pas approprié d’accéder aux demandes du Pakistan.
   16. Des audiences publiques ont été tenues du 18 au 21 février 2019, au cours
desquelles ont été entendus en leurs plaidoiries et réponses :
Pour l’Inde :      M. Deepak Mittal,
                   M. Harish Salve.
Pour le Pakistan : M. Anwar Mansoor Khan,
                   M. Khawar Qureshi.

                                          *
  17. Dans la requête, l’Inde a formulé les demandes ci-après :
   « 1) que la condamnation à mort prononcée à l’encontre de l’accusé soit
        immédiatement suspendue ;
     2) que lui soit accordée restitutio in integrum, sous la forme d’une déclara-
        tion constatant que la condamnation à laquelle est parvenu le tribunal
        militaire au mépris total des droits énoncés à l’article 36 de la convention
        de Vienne, notamment à l’alinéa b) du paragraphe 1 de celui-ci, et des
        droits de l’homme élémentaires de tout accusé, auxquels il convient éga-
        lement de donner eﬀet en application de l’article 14 du Pacte internatio-
        nal relatif aux droits civils et politiques de 1966, est contraire au droit
        international et aux dispositions de la convention de Vienne ;
     3) qu’il soit prescrit au Pakistan de ne pas donner eﬀet à la condamnation
        prononcée par le tribunal militaire et de prendre les mesures qui pourraient
        être prévues par le droit pakistanais pour annuler la décision de ce tribunal ;
     4) que cette décision, dans le cas où le Pakistan ne serait pas en mesure de
        l’annuler, soit déclarée illicite en tant que contraire au droit internatio-
        nal et aux droits conventionnels, et qu’injonction soit faite au Pakistan

                                                                                    10

                                 jadhav (arrêt)                                   425

        de s’abstenir de violer la convention de Vienne sur les relations consu-
        laires et le droit international en donnant d’une quelconque façon eﬀet
        à la condamnation, ainsi que de libérer sans délai le ressortissant indien
        qui en fait l’objet. »
  18. Dans les pièces de procédure écrite, les conclusions ci-après ont été pré-
sentées par les Parties :
Au nom du Gouvernement de l’Inde,
  dans le mémoire :
        « Pour ces motifs, le Gouvernement de l’Inde prie respectueusement la
     Cour de dire et juger que le Pakistan a agi en violation ﬂagrante de l’ar-
     ticle 36 de la convention de Vienne sur les relations consulaires, en ce qu’il

       i) n’a pas averti l’Inde sans retard de l’arrestation et de la détention de
          M. Jadhav ;
      ii) n’a pas informé M. Jadhav de ses droits aux termes de l’article 36 de la
          convention de Vienne sur les relations consulaires ;
     iii) a refusé aux fonctionnaires consulaires de l’Inde la possibilité de com-
          muniquer avec M. Jadhav, en violation de leur droit de se rendre auprès
          de celui-ci alors qu’il était incarcéré, en état de détention préventive ou
          toute autre forme de détention, de s’entretenir et de correspondre avec
          lui et de pourvoir à sa représentation en justice ;
  et, en conséquence de ce qui précède,
       i) de déclarer que la condamnation à laquelle est parvenu le tribunal mili-
          taire au mépris total des droits énoncés à l’article 36 de la convention
          de Vienne, notamment à l’alinéa b) du paragraphe 1 de celui-ci, et des
          droits de l’homme élémentaires de M. Jadhav, auxquels il convient éga-
          lement de donner eﬀet en application de l’article 14 du Pacte internatio-
          nal relatif aux droits civils et politiques de 1966, est contraire au droit
          international et aux dispositions de la convention de Vienne ;
      ii) de déclarer que l’Inde a droit à la restitutio in integrum ;
     iii) de prescrire au Pakistan de ne pas donner eﬀet, de quelque manière que
          ce soit, à la condamnation ou à la déclaration de culpabilité prononcées
          par le tribunal militaire, de libérer sans délai le ressortissant indien qui
          en a fait l’objet et de faciliter son retour en Inde en toute sécurité ;
     iv) à titre subsidiaire, et si la Cour devait conclure qu’il n’y a pas lieu de
          libérer M. Jadhav, de prescrire au Pakistan de ne pas donner eﬀet à la
          condamnation prononcée par le tribunal militaire et de prendre les
          mesures qui pourraient être prévues par le droit pakistanais pour annu-
          ler la décision de ce tribunal, et, après avoir déclaré irrecevables les
          aveux de l’intéressé qui ont été recueillis sans que celui-ci ait pu com-
          muniquer avec ses autorités consulaires, d’organiser un procès de droit
          commun devant les juridictions civiles, dans le strict respect des dispo-
          sitions du Pacte international relatif aux droits civils et politiques, ainsi
          que du droit des autorités consulaires indiennes de communiquer avec
          l’intéressé et de pourvoir à sa représentation en justice. »
  Ces conclusions ont été conﬁrmées dans la réplique.
Au nom du Gouvernement du Pakistan,


                                                                                    11

                                 jadhav (arrêt)                                 426

  dans le contre-mémoire :
        « Pour les motifs exposés dans le présent contre-mémoire, le Pakistan
     prie la Cour de dire et juger que les demandes de l’Inde, telles que celle-ci
     les a présentées dans sa requête et son mémoire, sont rejetées. »
  dans la duplique :
        « Pour les motifs exposés dans la présente duplique et dans son contre-
     mémoire, le Pakistan prie la Cour de dire et juger que les demandes de
     l’Inde, telles que celle-ci les a présentées dans sa requête, son mémoire et sa
     réplique, sont rejetées. »
   19. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement de l’Inde,
   « 1) Le Gouvernement de l’Inde prie respectueusement la Cour de dire
         et juger que le Pakistan a agi en violation ﬂagrante de l’article 36 de
         la convention de Vienne sur les relations consulaires de 1963, en ce
         qu’il
            i) n’a pas averti l’Inde sans retard de la détention de M. Jadhav ;
           ii) n’a pas informé M. Jadhav de ses droits aux termes de l’article 36
               de la convention de Vienne sur les relations consulaires de 1963 ;
          iii) a refusé aux fonctionnaires consulaires de l’Inde la possibilité de
               communiquer avec M. Jadhav, en violation de leur droit de se rendre
               auprès de celui-ci alors qu’il était incarcéré, en état de détention
               préventive ou toute autre forme de détention, de s’entretenir et de
               correspondre avec lui et de pourvoir à sa représentation en justice ;
     et, en conséquence de ce qui précède,
     2) de déclarer que
          a) la condamnation à laquelle est parvenu le tribunal militaire au
              mépris total des droits énoncés à l’article 36 de la convention de
              Vienne, notamment à l’alinéa b) du paragraphe 1 de celui-ci, et des
              droits de l’homme élémentaires de M. Jadhav, auxquels il convient
              également de donner eﬀet en application de l’article 14 du Pacte
              international relatif aux droits civils et politiques de 1966, est
              contraire au droit international et aux dispositions de la convention
              de Vienne ;
          b) l’Inde a droit à la restitutio in integrum ;
     3) d’annuler la décision du tribunal militaire et de prescrire au Pakistan de
        ne pas donner eﬀet, de quelque manière que ce soit, à la condamnation
        ou à la déclaration de culpabilité prononcées par ce tribunal, et
     4) de prescrire au défendeur de libérer sans délai le ressortissant indien qui
        en a fait l’objet et de faciliter son retour en Inde en toute sécurité ;
     5) à titre subsidiaire, et si la Cour devait conclure qu’il n’y a pas lieu de
        libérer M. Jadhav,
           i) d’annuler la décision du tribunal militaire et de prescrire au Pakistan
              de ne pas donner eﬀet à la condamnation prononcée par ce tribunal,
     ou, à titre plus subsidiaire,

                                                                                  12

                                jadhav (arrêt)                                  427

          ii) de prescrire au défendeur de prendre les mesures qui pourraient être
              prévues par le droit pakistanais pour annuler la décision de ce tri-
              bunal,
     et, dans les deux cas,
         iii) de prescrire, après avoir déclaré irrecevables les aveux de l’intéressé
              qui ont été recueillis sans que celui-ci ait pu communiquer avec ses
              autorités consulaires, que soit organisé un procès de droit commun
              devant les juridictions civiles, dans le strict respect des disposi-
              tions du Pacte international relatif aux droits civils et politiques,
              ainsi que du droit des autorités consulaires indiennes de com-
              muniquer avec l’intéressé et de pourvoir à sa représentation en
              justice. »
Au nom du Gouvernement du Pakistan,
   « La République islamique du Pakistan prie respectueusement la Cour, pour
les raisons exposées dans ses pièces de procédure écrite et les exposés oraux
qu’elle a présentés au cours des présentes audiences, de déclarer irrecevables les
demandes de l’Inde. En outre, ou à titre subsidiaire, la République islamique du
Pakistan prie respectueusement la Cour de rejeter les demandes de l’Inde dans
leur intégralité. »

                                          *
                                      *       *
                              I. Contexte factuel

   20. La Cour observe que les Parties sont en désaccord sur plusieurs
faits relatifs au diﬀérend porté devant elle. Il sera fait mention de ces
désaccords chaque fois qu’il y aura lieu.
   21. Depuis le 3 mars 2016, une personne du nom de Kulbhushan Sud-
hir Jadhav (ci-après « M. Jadhav ») est détenue par les autorités pakista-
naises. Les circonstances de son arrestation demeurent controversées
entre les Parties. Selon l’Inde, l’intéressé a été enlevé en Iran, où il résidait
et exerçait des activités commerciales après avoir pris sa retraite de la
marine indienne, et a ensuite été transféré et mis en détention au Pakistan
pour y faire l’objet d’interrogatoires. Le défendeur soutient que
M. Jadhav, qu’il accuse de s’être livré à des actes d’espionnage et de ter-
rorisme pour le compte de l’Inde, a été arrêté au Baloutchistan, à proxi-
mité de la frontière avec l’Iran, après être entré illégalement sur le territoire
pakistanais. Il précise que, au moment de son arrestation, l’intéressé était
en possession d’un passeport indien établi au nom de « Hussein Mubarak
Patel ». L’Inde nie ces allégations.
   22. Le 25 mars 2016, le Pakistan a soulevé la question auprès du haut-
commissaire indien à Islamabad et diﬀusé un enregistrement vidéo dans
lequel M. Jadhav semble avouer avoir participé à des actes d’espionnage
et de terrorisme en territoire pakistanais sur ordre du « Research and
Analysis Wing », le service de renseignement extérieur de l’Inde (égale-
ment désigné par l’acronyme « RAW »). La Cour ignore dans quelles cir-

                                                                                  13

                              jadhav (arrêt)                              428

constances cet enregistrement a été réalisé. Le même jour, le défendeur a
informé les membres permanents du Conseil de sécurité de l’Organisation
des Nations Unies de la question.
   23. Le même jour également, l’Inde a, au moyen d’une note verbale
adressée au ministère pakistanais des aﬀaires étrangères par son haut-
commissariat à Islamabad, pris note de l’« arrestation présumée d’un res-
sortissant indien » et demandé à pouvoir entrer en communication « au
plus vite » avec « l’intéressé » par l’entremise de ses autorités consulaires.
Par la suite, et jusqu’au 9 octobre 2017 au moins, elle a envoyé plus de dix
notes verbales dans lesquelles elle identiﬁait M. Jadhav comme étant un
ressortissant indien et sollicitait la possibilité de communiquer avec lui
par l’entremise de ses autorités consulaires.
   24. Le 8 avril 2016, les autorités policières pakistanaises ont enregistré
un « First Information Report » (ci-après « FIR »), c’est-à-dire un docu-
ment oﬃciel consignant des informations relatives à la commission allé-
guée d’infractions pénales. Le défendeur précise que, une fois enregistré,
un tel document autorise la police à ouvrir une enquête. Dans le cas d’es-
pèce, le FIR fournissait des détails sur la participation supposée de
M. Jadhav à des activités d’espionnage et de terrorisme, et indiquait que
celui-ci « faisait l’objet d’interrogatoires » menés par les autorités mili-
taires pakistanaises. Un second FIR aurait été enregistré le 6 septembre
2016. Le 22 juillet 2016, les aveux de l’intéressé auraient été recueillis par
un magistrat.
   25. Le procès de M. Jadhav a débuté le 21 septembre 2016 et, selon le
Pakistan, a été conduit devant une cour martiale générale de campagne.
Diﬀérents détails concernant ce procès ont été rendus publics dans un
communiqué de presse et une déclaration datés des 10 et 14 avril 2017,
respectivement. Au vu de ces éléments (qui sont les seuls à avoir été four-
nis à la Cour), il apparaît que M. Jadhav a été jugé au titre de l’article 59
de la loi militaire pakistanaise de 1952 et de l’article 3 de la loi sur les
secrets d’Etat de 1923. Le Pakistan aﬃrme que, après que le procès eut
commencé, l’intéressé s’est vu accorder un délai supplémentaire de trois
semaines pour préparer sa défense, un « oﬃcier juriste qualiﬁé » ayant été
spécialement désigné à cette ﬁn. Toutes les dépositions de témoins auraient
été recueillies sous serment en présence de M. Jadhav, qui aurait eu la
possibilité de poser des questions à ces derniers. Un magistrat du service
du juge-avocat général du Pakistan « a siégé pendant toute la durée du
procès ».
   26. Le 2 janvier 2017, le conseiller aux aﬀaires étrangères du premier
ministre pakistanais a adressé au Secrétaire général de l’Organisation des
Nations Unies une lettre l’informant de l’arrestation de M. Jadhav et des
aveux de celui-ci, qui conﬁrmaient selon lui la participation de l’Inde à
certaines activités visant à « déstabiliser le Pakistan ».
   27. Le 23 janvier 2017, le ministère pakistanais des aﬀaires étrangères
a adressé au haut-commissariat de l’Inde à Islamabad une « demande
d’assistance aux ﬁns d’enquête pénale contre le ressortissant indien Kul-
bhushan Sudhair Jadhev », sollicitant notamment une aide en vue

                                                                           14

                              jadhav (arrêt)                              429

d’« obtenir des preuves, des éléments et des enregistrements aux ﬁns de
l’enquête pénale » sur les activités de l’intéressé. Il y était fait référence
aux « assurances antérieure[ment données par l’Inde] de prêter son assis-
tance, à charge de réciprocité, en matière pénale ou de terrorisme », ainsi
qu’à la résolution 1373 (2001) adoptée par le Conseil de sécurité au sujet
de mesures visant à prévenir et à réprimer les menaces à la paix et à la
sécurité internationales causées par des actes de terrorisme. Le Pakistan
aﬃrme que, en dépit de ses rappels répétés, il n’avait, avant la tenue des
audiences devant la Cour, obtenu aucune « réponse concrète » de l’Inde
concernant cette demande. Pour sa part, l’Inde se réfère à deux notes ver-
bales en date des 19 juin et 11 décembre 2017, respectivement, dans les-
quelles elle indiquait que la demande du Pakistan était dépourvue de
fondement juridique et que, en tout état de cause, elle n’était pas étayée
par des éléments crédibles.
   28. Le 21 mars 2017, le ministère pakistanais des aﬀaires étrangères a
adressé au haut-commissariat de l’Inde à Islamabad une note verbale pré-
cisant que la demande de celle-ci tendant à pouvoir communiquer avec
son ressortissant par l’entremise de ses autorités consulaires serait exami-
née « à la lumière de la suite [qu’elle] donnera[it] à la demande d’assis-
tance aux ﬁns d’enquête et de célérité de la justice formulée par le
Pakistan ». Le 31 mars 2017, l’Inde a répondu que « le fait d’être autorisée
à communiquer avec M. Jadhav par l’entremise de ses autorités consu-
laires [était] une condition préalable essentielle pour établir les faits et
comprendre les circonstances de la présence de l’intéressé au Pakistan ».
Les Parties ont avancé des arguments analogues dans le cadre d’échanges
diplomatiques ultérieurs.
   29. Le 10 avril 2017, le Pakistan a annoncé que M. Jadhav avait été
condamné à mort. Cette annonce a été suivie d’une déclaration faite à la
presse le 14 avril 2017 par le conseiller aux aﬀaires étrangères de son pre-
mier ministre. En plus de fournir les informations susmentionnées concer-
nant le procès de l’intéressé (voir paragraphe 25 ci-dessus), le conseiller y
indiquait que les voies de recours suivantes s’oﬀraient à celui-ci : faire
appel devant une cour d’appel militaire dans un délai de 40 jours à comp-
ter du prononcé de la peine ; introduire un recours en grâce auprès du
chef d’état-major de l’armée dans un délai de 60 jours à compter de la
décision de la cour d’appel militaire ; et introduire un recours analogue
auprès du président du Pakistan dans un délai de 90 jours à compter de la
décision du chef d’état-major de l’armée.
   30. Le 26 avril 2017, le haut-commissariat de l’Inde à Islamabad a
remis au défendeur, au nom de la mère de M. Jadhav, un « appel » formé
au titre de l’article 133 B) de la loi militaire pakistanaise et un recours
auprès du Gouvernement fédéral du Pakistan introduit au titre de l’ar-
ticle 131 de ce même texte. L’Inde aﬃrme que, le Pakistan lui ayant refusé
l’accès au dossier de l’aﬀaire, ces deux documents ont dû être établis sur
la seule base d’informations publiquement accessibles.
   31. Le 22 juin 2017, le service interarmées de relations publiques du
Pakistan a publié un communiqué de presse annonçant que M. Jadhav

                                                                           15

                               jadhav (arrêt)                               430

avait introduit un recours en grâce auprès du chef d’état-major de l’armée
après que son appel eut été rejeté par la cour d’appel militaire. L’Inde
aﬃrme n’avoir reçu aucune information claire sur les circonstances dans
lesquelles cet appel aurait été formé ni sur l’état d’avancement de tout
recours introduit contre la condamnation de l’intéressé. Dans le commu-
niqué de presse susmentionné, il était également fait référence à un autre
enregistrement d’aveux de M. Jadhav, réalisé à une date et dans des cir-
constances qui demeurent inconnues de la Cour.
   32. Le 10 novembre 2017, le Pakistan a informé l’Inde de sa décision
d’autoriser l’épouse de M. Jadhav à rendre visite à ce dernier pour « des
raisons humanitaires ». Le 13 novembre 2017, il a consenti à ce que la
mère de l’intéressé participe également à cette rencontre. A la demande de
l’Inde, il a assuré qu’il garantirait la liberté de mouvement, la sécurité et
le bien-être des visiteuses, et permettrait à un représentant diplomatique
de l’Inde d’être présent. La visite a eu lieu le 25 décembre 2017 ; les Parties
sont toutefois en désaccord sur la mesure dans laquelle le Pakistan a res-
pecté les assurances qu’il avait données.

                               II. Compétence

   33. L’Inde et le Pakistan sont parties à la convention de Vienne depuis le
28 décembre 1977 et le 14 mai 1969, respectivement. Ils étaient, également,
au moment du dépôt de la requête, parties au protocole de signature facul-
tative, auquel ils n’ont pas émis de réserve ni joint de déclaration.
   34. L’Inde entend fonder la compétence de la Cour sur le paragraphe 1
de l’article 36 du Statut et sur l’article premier du protocole de signature
facultative, qui se lit comme suit :
        « Les diﬀérends relatifs à l’interprétation ou à l’application de la
     Convention relèvent de la compétence obligatoire de la Cour interna-
     tionale de Justice qui, à ce titre, pourra être saisie par une requête de
     toute partie au diﬀérend qui sera elle-même partie au présent Proto-
     cole. »
   35. Le présent diﬀérend a trait à la question de l’assistance consulaire
au regard de l’arrestation, de la détention, du procès et de la condamna-
tion de M. Jadhav. La Cour note que le Pakistan n’a pas contesté qu’il
porte sur l’interprétation et l’application de la convention de Vienne.
   36. La Cour note également que, dans sa requête, ses écritures et ses
conclusions ﬁnales, l’Inde l’a priée de dire que le Pakistan avait violé les
« droits de l’homme élémentaires de M. Jadhav, auxquels il conv[enai]t
également de donner eﬀet en application de l’article 14 du Pacte interna-
tional relatif aux droits civils et politiques de 1966 » (ci-après le « Pacte »).
Cet instrument est entré en vigueur le 10 juillet 1979 pour l’Inde, et le
23 septembre 2010, pour le Pakistan. A cet égard, la Cour observe que sa
compétence en la présente espèce découle de l’article premier du protocole
de signature facultative et, partant, ne s’étend pas à la question de savoir
si des obligations de droit international autres que celles découlant de la

                                                                              16

                             jadhav (arrêt)                             431

convention de Vienne n’ont pas été respectées (cf. Application de la
convention pour la prévention et la répression du crime de génocide (Croa-
tie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 45-46, par. 85, et p. 68,
par. 153).
   37. Cette conclusion n’empêche pas la Cour de tenir compte d’autres
obligations de droit international dans la mesure où elles sont pertinentes
aux ﬁns de l’interprétation de la convention de Vienne (cf. ibid., p. 45-46,
par. 85).
   38. Au vu de ce qui précède, la Cour conclut qu’elle a compétence en
vertu de l’article premier du protocole de signature facultative pour
connaître des demandes de l’Inde fondées sur des violations alléguées de
la convention de Vienne.

                            III. Recevabilité

   39. Le Pakistan a soulevé trois exceptions d’irrecevabilité de la requête
de l’Inde. Celles-ci sont fondées sur les prétendus abus de procédure, abus
de droit et comportement illicite de l’Inde. La Cour examinera ces excep-
tions tour à tour.

                A. Première exception : abus de procédure
   40. Dans sa première exception d’irrecevabilité, le Pakistan prie la
Cour de dire que l’Inde a abusé des procédures devant la Cour. Il avance
à cet eﬀet deux arguments principaux.
   41. Premièrement, le Pakistan soutient que, dans sa demande en indi-
cation de mesures conservatoires du 8 mai 2017, l’Inde n’a pas appelé
l’attention de la Cour sur l’existence de ce qu’il considère comme des
« éléments hautement pertinents ». Il se réfère plus particulièrement à
l’existence d’un droit, énoncé dans sa Constitution, d’introduire un
recours en grâce dans un délai de 150 jours après le prononcé d’une
condamnation à mort, qui aurait permis qu’il soit sursis à l’exécution de
M. Jadhav au moins jusqu’à expiration de ce délai. Selon le Pakistan,
cette possibilité a été annoncée dans un communiqué de presse en date du
14 avril 2017 (voir le paragraphe 29 ci-dessus).
   42. Deuxièmement, le Pakistan soutient que, avant d’introduire la pré-
sente instance le 8 mai 2017, l’Inde a omis de « prendre en considération »
d’autres mécanismes de règlement des diﬀérends prévus aux articles II et
III du protocole de signature facultative. A cet égard, il aﬃrme n’avoir
pas, au mépris de ces dispositions, reçu notiﬁcation de l’existence d’un
diﬀérend concernant l’interprétation ou l’application de la convention de
Vienne avant l’introduction de l’instance le 8 mai 2017.
   43. L’Inde rejette ces allégations. Pour ce qui est du premier argument
du Pakistan, elle aﬃrme que le fait que la Cour ait indiqué des mesures
conservatoires en ce qui concerne la situation de M. Jadhav exclut que
l’Inde ait pu, par sa demande tendant à l’indication de pareilles mesures,
commettre un abus de procédure. Pour ce qui est du second argument du

                                                                         17

                              jadhav (arrêt)                              432

défendeur, elle soutient que les articles II et III du protocole de signature
facultative n’énoncent pas de conditions préalables à la compétence de la
Cour en vertu de l’article premier.

                                       *
                                   *       *

   44. S’agissant du premier argument du Pakistan, la Cour observe que,
dans son ordonnance en indication de mesures conservatoires, elle a pris
en considération les éventuelles conséquences sur la situation de
M. Jadhav des diﬀérentes procédures d’appel ou de recours prévues en
droit pakistanais, y compris le recours en grâce auquel le défendeur se
réfère à l’appui de son argument (Jadhav (Inde c. Pakistan), mesures
conservatoires, ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 244-245,
par. 53-56). A cet égard, elle a notamment conclu qu’« [i]l exist[ait] une
grande incertitude quant à la date à laquelle une décision sur un éventuel
appel ou recours pourrait être rendue et, dans le cas où la condamnation
serait conﬁrmée, quant à la date à laquelle M. Jadhav pourrait être exé-
cuté » (ibid., par. 54). En conséquence, il n’existe aucun fondement per-
mettant de conclure que l’Inde aurait abusé de ses droits procéduraux
lorsqu’elle a demandé à la Cour d’indiquer des mesures conservatoires en
la présente aﬀaire.
   45. S’agissant du second argument, la Cour note qu’aucune des dispo-
sitions du protocole de signature facultative sur lesquelles le Pakistan se
fonde n’énonce des conditions préalables à l’exercice de sa compétence.
   46. L’article II se lit comme suit :
       « Les parties peuvent convenir, dans un délai de deux mois après
    notiﬁcation par une partie à l’autre qu’il existe à son avis un litige,
    d’adopter d’un commun accord, au lieu du recours à la Cour inter-
    nationale de Justice, une procédure devant un tribunal d’arbitrage.
    Ce délai étant écoulé, chaque partie peut, par voie de requête, saisir
    la Cour du diﬀérend. »
  Aux termes de l’article III,
      « 1. Les parties peuvent également convenir d’un commun accord,
    dans le même délai de deux mois, de recourir à une procédure
    de conciliation avant d’en appeler à la Cour internationale de
    Justice.
      2. La Commission de conciliation devra formuler ses recomman-
    dations dans les cinq mois suivant sa constitution. Si celles-ci ne sont
    pas acceptées par les parties au litige dans l’espace de deux mois
    après leur énoncé, chaque partie sera libre de saisir la Cour du diﬀé-
    rend par voie de requête. »
   47. La Cour a déjà interprété ces dispositions dans l’aﬀaire du Person-
nel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amé-
rique c. Iran), jugeant que les articles II et III des protocoles de signature

                                                                           18

                              jadhav (arrêt)                              433

facultative à la convention de Vienne sur les relations diplomatiques et à la
convention de Vienne sur les relations consulaires n’énonçaient pas une
    « condition préalable à l’applicabilité de la disposition précise et caté-
    gorique de l’article I qui prévoit la compétence obligatoire de la Cour
    pour connaître des diﬀérends relatifs à l’interprétation ou à l’applica-
    tion de la convention de Vienne dont il s’agit. Les articles II et III se
    bornent à stipuler que les parties peuvent convenir de recourir à l’ar-
    bitrage ou à la conciliation comme procédure de remplacement de la
    saisine de la Cour. » (Arrêt, C.I.J. Recueil 1980, p. 25-26, par. 48 ; les
    italiques sont dans l’original.)
   48. Il s’ensuit que l’Inde n’était pas tenue, en la présente espèce, d’en-
visager le recours à d’autres mécanismes de règlement des diﬀérends avant
d’introduire une instance devant la Cour le 8 mai 2017. L’exception du
Pakistan fondée sur le fait que l’Inde n’aurait pas respecté les articles II
et III du protocole de signature facultative ne saurait donc être retenue.
   49. La Cour rappelle que « seules des circonstances exceptionnelles
peuvent justiﬁer qu[’elle] rejette pour abus de procédure une demande
fondée sur une base de compétence valable. Il doit exister, à cet égard, des
éléments attestant clairement que le comportement du demandeur pro-
cède d’un abus de procédure » (Certains actifs iraniens (République isla-
mique d’Iran c. Etats-Unis d’Amérique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2019, p. 42-43, par. 113, citant Immunités et procédures
pénales (Guinée équatoriale c. France), exceptions préliminaires, arrêt,
C.I.J. Recueil 2018 (I), p. 336, par. 150). La Cour ne considère pas
qu’existent en la présente aﬀaire des circonstances exceptionnelles qui jus-
tiﬁeraient qu’elle rejette les demandes de l’Inde pour abus de procédure.
   50. La Cour en conclut que la première exception d’irrecevabilité de la
requête de l’Inde soulevée par le Pakistan doit être rejetée.

                  B. Deuxième exception : abus de droit
   51. Dans sa deuxième exception d’irrecevabilité, le Pakistan prie la
Cour de juger que l’Inde a abusé de diﬀérents droits que lui confère le
droit international.
   52. Dans ses écritures et plaidoiries, le Pakistan a fondé cette exception
sur trois arguments principaux. Premièrement, il se réfère au refus de
l’Inde de « fournir des preuves » de la nationalité indienne de M. Jadhav au
moyen de son « véritable passeport établi à son vrai nom », alors même
qu’elle a l’obligation de le faire. Deuxièmement, il fait valoir que l’Inde a
omis de donner suite à sa demande d’assistance dans le cadre des enquêtes
pénales visant les activités de M. Jadhav. Troisièmement, il soutient que
l’Inde a autorisé celui-ci à traverser la frontière indienne muni d’un « pas-
seport authentique établi sous une fausse identité » en vue de mener des
activités d’espionnage et de terrorisme. Pour étayer ces arguments, le
Pakistan invoque diverses obligations relatives à la lutte contre le terro-
risme énoncées dans la résolution 1373 (2001) du Conseil de sécurité.

                                                                           19

                              jadhav (arrêt)                              434

   53. L’Inde fait état de ce qu’elle considère comme des contradictions
entre les arguments avancés par le Pakistan devant la Cour en ce qui
concerne la question de la nationalité de M. Jadhav et le propre compor-
tement du défendeur après l’arrestation de celui-ci. Elle se fonde notam-
ment sur les allusions faites par le Pakistan, dans le cadre d’échanges
diplomatiques, à l’appartenance de l’intéressé au service de renseignement
extérieur de l’Inde, le « Research and Analysis Wing », et, plus particulière-
ment, à sa nationalité indienne. Elle se réfère également à l’absence de
traité d’entraide judiciaire entre les deux Etats, dont elle conclut que rien
ne l’oblige à apporter son concours à des enquêtes pénales pakistanaises,
ajoutant que, en tout état de cause, le droit d’assistance consulaire énoncé
à l’article 36 de la convention de Vienne ne dépend pas du respect de
quelque obligation de cette nature. Enﬁn, l’Inde considère que les alléga-
tions du Pakistan concernant le caractère illicite des activités de M. Jadhav
sont infondées.

                                       *
                                   *       *

   54. Dans l’arrêt qu’elle a rendu sur les exceptions préliminaires en l’af-
faire des Immunités et procédures pénales (Guinée équatoriale c. France),
la Cour a précisé que « l’abus de droit ne peut être invoqué comme cause
d’irrecevabilité alors que l’établissement du droit en question relève du
fond de l’aﬀaire » (exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I),
p. 337, par. 151).
   55. La Cour note cependant que, en soulevant l’argument selon lequel
l’Inde ne lui a pas fourni le « véritable passeport portant le vrai nom de
l’intéressé », le Pakistan semble indiquer que celle-ci n’a pas prouvé la
nationalité de l’intéressé. Cet argument étant pertinent aux ﬁns des
demandes formulées au titre de l’article 36 de la convention de Vienne en
ce qui concerne M. Jadhav, il doit être examiné dès à présent.
   56. A cet égard, la Cour observe qu’il ressort des éléments versés
au dossier que les deux Parties ont considéré M. Jadhav comme étant un
ressortissant indien. De fait, le Pakistan l’a qualiﬁé ainsi à diﬀé-
rentes reprises, y compris dans sa « demande d’assistance aux ﬁns
d’enquête pénale contre le ressortissant indien Kulbhushan Sudhair
Jadhev ». Dès lors, la Cour estime que les éléments qui lui ont été sou-
mis ne laissent guère de doute quant au fait que l’intéressé est de
nationalité indienne.
   57. Ainsi que cela a été indiqué plus haut, les deuxième et troisième
arguments avancés par le Pakistan à l’appui de sa deuxième exception
d’irrecevabilité de la requête sont fondés sur diﬀérents manquements allé-
gués de l’Inde à ses obligations au titre de la résolution 1373 (2001) du
Conseil de sécurité. En particulier, le Pakistan se réfère au fait que l’Inde
n’ait pas répondu à sa demande d’entraide judiciaire aux ﬁns des enquêtes
pénales menées par lui sur les activités de terrorisme et d’espionnage de
M. Jadhav, ainsi qu’au fait qu’elle aurait délivré à l’intéressé ce qu’il qua-

                                                                           20

                               jadhav (arrêt)                               435

liﬁe de « passeport authentique établi sous une fausse identité ». La Cour
observe que, en substance, le Pakistan semble faire valoir que l’Inde ne
peut demander à fournir une assistance consulaire à M. Jadhav, alors
que, dans le même temps, elle a, par suite des actes susmentionnés, man-
qué à certaines obligations que lui impose par ailleurs le droit internatio-
nal. Quoique le Pakistan n’ait pas clairement expliqué le lien entre ces
allégations et les droits invoqués par l’Inde au fond, la Cour estime que
celles-ci relèvent du fond de l’aﬀaire et, partant, ne sauraient être invo-
quées pour fonder une exception d’irrecevabilité.
   58. Pour ces motifs, la Cour conclut que la deuxième exception d’irre-
cevabilité de la requête de l’Inde soulevée par le Pakistan doit être rejetée.
Les deuxième et troisième arguments avancés par le défendeur seront exa-
minés au fond (voir les paragraphes 121-124 ci-après).

   C. Troisième exception : allégation de comportement illicite de l’Inde
   59. Dans sa troisième exception d’irrecevabilité, le Pakistan prie la
Cour de rejeter la requête en raison du comportement prétendument illi-
cite de l’Inde. Se fondant sur la doctrine des « mains propres » et les prin-
cipes « ex turpi causa [non oritur actio] » et « ex injuria jus non oritur », il
fait valoir que celle-ci n’a pas répondu à sa demande d’assistance dans le
cadre de l’enquête visant les activités de M. Jadhav, qu’elle a fourni à ce
dernier un « passeport authentique établi sous une fausse identité » et,
plus généralement, qu’elle est responsable des activités d’espionnage et de
terrorisme menées par l’intéressé au Pakistan.
   60. L’Inde considère que les allégations du Pakistan sont dépourvues de
fondement et aﬃrme que, en tout état de cause, l’obligation de l’Etat de
résidence de respecter l’article 36 de la convention de Vienne n’est pas
subordonnée aux allégations qu’il formule contre une personne qui a été
arrêtée.

                                      * *
   61. La Cour ne considère pas qu’une exception fondée sur la doctrine
des « mains propres » puisse en soi rendre irrecevable une requête repo-
sant sur une base de compétence valable. Elle rappelle que, en l’aﬀaire
relative à Certains actifs iraniens (République islamique d’Iran c. Etats-Unis
d’Amérique), elle a jugé que, « même s’il était démontré que le comporte-
ment du demandeur n’était pas exempt de critique, cela ne suﬃrait pas
pour accueillir l’exception d’irrecevabilité soulevée par le défendeur sur le
fondement de la doctrine des « mains propres » » (exceptions préliminaires,
arrêt, C.I.J. Recueil 2019, p. 44, par. 122). La Cour en conclut que l’ex-
ception soulevée par le Pakistan sur la base de ladite doctrine doit être
rejetée.
   62. La Cour relève également que le Pakistan s’est appuyé sur l’arrêt
rendu par la Cour permanente de Justice internationale (ci-après la
« CPJI ») en l’aﬀaire de l’Usine de Chorzów pour avancer un argument

                                                                             21

                              jadhav (arrêt)                              436

fondé sur un principe qu’il appelle « ex turpi causa [non oritur actio] ».
Or, dans cette aﬀaire, la CPJI s’était référée au principe
    « généralement reconnu par la jurisprudence arbitrale internationale,
    aussi bien que par les juridictions nationales, qu’une [p]artie ne sau-
    rait opposer à l’autre le fait de ne pas avoir rempli une obligation …,
    si la première, par un acte contraire au droit, a empêché la seconde
    de remplir l’obligation en question » (compétence, arrêt no 8, 1927,
    C.P.J.I. série A no 9, p. 31 ; voir aussi Projet Gabčíkovo-Nagymaros
    (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 67, par. 110).
   63. En ce qui concerne ce principe, la Cour estime que le défendeur n’a
pas expliqué de quelle manière l’un quelconque des actes illicites qu’aurait
commis l’Inde aurait empêché le Pakistan de satisfaire à son obligation
consistant à faire en sorte que M. Jadhav puisse bénéﬁcier d’une assis-
tance consulaire. La Cour conclut qu’il ne saurait être fait droit à l’excep-
tion du Pakistan fondée sur le principe « ex turpi causa non oritur actio ».
   64. La constatation ci-dessus conduit la Cour à une conclusion analogue
en ce qui concerne le principe ex injuria jus non oritur, selon lequel un com-
portement illicite ne saurait modiﬁer le droit applicable dans les relations
entre les parties (voir Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie),
arrêt, C.I.J. Recueil 1997, p. 76, par. 133). Selon la Cour, ce principe est
dépourvu de pertinence dans les circonstances de la présente espèce.
   65. En conséquence, la Cour considère que la troisième exception d’irre-
cevabilité de la requête de l’Inde soulevée par le Pakistan doit être rejetée.

                                       *
                                   *       *

   66. Compte tenu de ce qui précède, la Cour conclut que les trois excep-
tions d’irrecevabilité de la requête soulevées par le Pakistan doivent être
rejetées, et que la requête de l’Inde est recevable.


      IV. Les violations alléguées de la convention de Vienne
                   sur les relations consulaires

  67. La Cour rappelle que le Pakistan ne soulève pas expressément d’ex-
ception d’incompétence. Elle relève toutefois qu’il avance plusieurs argu-
ments concernant l’applicabilité de certaines dispositions de la convention
de Vienne au cas de M. Jadhav. La Cour considère qu’il y a lieu de com-
mencer par examiner ces arguments.

        A. Applicabilité de l’article 36 de la convention de Vienne
                       sur les relations consulaires
  68. La Cour note que l’argumentation du Pakistan concernant l’appli-
cabilité de la convention de Vienne comporte trois volets. Premièrement,

                                                                           22

                              jadhav (arrêt)                               437

le défendeur aﬃrme que l’article 36 de cet instrument ne s’applique pas
« dans les cas relevant prima facie de l’espionnage ». Deuxièmement, il
soutient que, dans les cas d’espionnage, les relations consulaires relèvent
du droit international coutumier et que celui-ci autorise les Etats à pré-
voir certaines exceptions aux dispositions relatives à la communication
entre les autorités consulaires et les ressortissants de l’Etat d’envoi, énon-
cées à l’article 36 de la convention. Troisièmement, il fait valoir que c’est
l’accord conclu en 2008 entre l’Inde et le Pakistan sur la communication
consulaire (ci-après l’« accord de 2008 »), et non l’article 36 de la conven-
tion de Vienne, qui régit cette communication en l’espèce. La Cour exa-
minera chacun de ces arguments tour à tour.

     1. L’exception alléguée à l’article 36 de la convention de Vienne
                 fondée sur des accusations d’espionnage
   69. Le Pakistan aﬃrme que la convention de Vienne ne s’applique pas
« lorsque le comportement et les documents qui sont en la possession des
personnes en cause indiquent, prima facie, qu’elles se livraient à des actes
d’espionnage ». Selon lui, les travaux préparatoires de la convention
démontrent que les cas d’espionnage n’étaient pas considérés comme rele-
vant du champ d’application de cet instrument, les aﬀaires d’espionnage
et de sécurité nationale pouvant constituer une « limitation justiﬁée » de la
« liberté » de l’Etat d’envoi « de communiquer » avec ses ressortissants
arrêtés dans l’Etat de résidence. Le Pakistan soutient que les rédacteurs
de la convention avaient conscience que certaines questions relevant des
relations consulaires ne seraient pas régies par cet instrument.
   70. L’Inde estime que l’article 36 de la convention de Vienne ne souﬀre
aucune exception. Selon elle, il ressort des travaux préparatoires de cet
instrument qu’aucune exception n’a été prévue pour les cas d’espionnage,
alors même que le sujet a été débattu pendant le processus de rédaction,
les rédacteurs de la convention estimant que l’espionnage était couvert
par les principes régissant la communication entre les autorités consu-
laires et les ressortissants de l’Etat d’envoi. L’Inde fait valoir que, si l’on
allait au bout du raisonnement suivi par le Pakistan, l’Etat de résidence
pourrait justiﬁer le refus d’accorder les droits prévus dans la convention
de Vienne en alléguant que des actes d’espionnage ont été commis.

                                     * *
  71. La Cour relève que l’Inde n’est pas partie à la convention de Vienne
sur le droit des traités de 1969, et que le Pakistan, s’il a signé cet instru-
ment le 29 avril 1970, ne l’a toutefois pas ratiﬁé. Elle interprétera donc la
convention de Vienne sur les relations consulaires en se fondant sur les
règles coutumières d’interprétation des traités qui, ainsi qu’elle l’a dit à
maintes reprises, trouvent leur expression dans les articles 31 et 32 de la
convention de Vienne sur le droit des traités (voir, par exemple, Avena et
autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 2004 (I), p. 48, par. 83 ; Certaines questions concernant

                                                                            23

                              jadhav (arrêt)                                438

l’entraide judiciaire en matière pénale (Djibouti c. France), arrêt,
C.I.J. Recueil 2008, p. 232, par. 153). Conformément à ces règles de droit
international coutumier, les dispositions de la convention de Vienne sur les
relations consulaires doivent être interprétées de bonne foi suivant le sens
ordinaire à attribuer à leurs termes lus dans leur contexte et à la lumière de
l’objet et du but de cet instrument. Pour conﬁrmer le sens ainsi établi, éli-
miner une ambiguïté, un point obscur, ou éviter un résultat manifestement
absurde ou déraisonnable, il peut être fait appel à des moyens complémen-
taires d’interprétation, comme les travaux préparatoires de la convention
et les circonstances dans lesquelles celle-ci a été conclue.
a) Interprétation de l’article 36 suivant le sens ordinaire de ses termes


   72. L’article 36 de la convention de Vienne sur les relations consulaires
est ainsi libellé :
                                    « Article 36
              Communication avec les ressortissants de l’Etat d’envoi
      1. Aﬁn que l’exercice des fonctions consulaires relatives aux res-
    sortissants de l’Etat d’envoi soit facilité :
    a) Les fonctionnaires consulaires doivent avoir la liberté de commu-
       niquer avec les ressortissants de l’Etat d’envoi et de se rendre
       auprès d’eux. Les ressortissants de l’Etat d’envoi doivent avoir la
       même liberté de communiquer avec les fonctionnaires consulaires
       et de se rendre auprès d’eux ;
    b) Si l’intéressé en fait la demande, les autorités compétentes de l’Etat
       de résidence doivent avertir sans retard le poste consulaire de
       l’Etat d’envoi lorsque, dans sa circonscription consulaire, un res-
       sortissant de cet Etat est arrêté, incarcéré ou mis en état de déten-
       tion préventive ou toute autre forme de détention. Toute
       communication adressée au poste consulaire par la personne arrê-
       tée, incarcérée ou mise en état de détention préventive ou toute
       autre forme de détention doit également être transmise sans retard
       par lesdites autorités. Celles-ci doivent sans retard informer l’in-
       téressé de ses droits aux termes du présent alinéa ;
    c) Les fonctionnaires consulaires ont le droit de se rendre auprès d’un
       ressortissant de l’Etat d’envoi qui est incarcéré, en état de détention
       préventive ou toute autre forme de détention, de s’entretenir et de
       correspondre avec lui et de pourvoir à sa représentation en justice.
       Ils ont également le droit de se rendre auprès d’un ressortissant de
       l’Etat d’envoi qui, dans leur circonscription, est incarcéré ou détenu
       en exécution d’un jugement. Néanmoins, les fonctionnaires consu-
       laires doivent s’abstenir d’intervenir en faveur d’un ressortissant
       incarcéré ou mis en état de détention préventive ou toute autre
       forme de détention lorsque l’intéressé s’y oppose expressément.

                                                                             24

                                jadhav (arrêt)                               439

        2. Les droits visés au paragraphe 1 du présent article doivent
     s’exercer dans le cadre des lois et règlements de l’Etat de résidence,
     étant entendu, toutefois, que ces lois et règlements doivent permettre
     la pleine réalisation des ﬁns pour lesquelles les droits sont accordés
     en vertu du présent article. »
   73. La Cour observe que ni l’article 36 ni aucune autre disposition de
la convention de Vienne ne fait mention des cas d’espionnage. L’ar-
ticle 36, lorsqu’il est interprété dans son contexte et à la lumière de l’objet
et du but de cet instrument, n’exclut pas non plus de son champ d’appli-
cation certaines catégories de personnes, telles que celles qui sont soup-
çonnées d’espionnage.
   74. Ainsi que cela est indiqué dans son préambule, la convention de
Vienne a pour objet et pour but de « contribue[r] … à favoriser les rela-
tions d’amitié entre les pays ». Quant au paragraphe 1 de l’article 36 de cet
instrument, il a pour but, comme il est précisé dans sa phrase introductive,
de faire en sorte que « l’exercice des fonctions consulaires relatives aux res-
sortissants de l’Etat d’envoi soit facilité ». En conséquence, les fonction-
naires consulaires peuvent, dans tous les cas, exercer les droits relatifs à la
communication avec les ressortissants de l’Etat d’envoi énoncés dans cette
disposition. Il serait contraire au but de celle-ci que les droits qu’elle établit
puissent être méconnus lorsque l’Etat de résidence allègue qu’un ressortis-
sant étranger détenu par lui a participé à des actes d’espionnage.
   75. La Cour en conclut que, lorsqu’il est interprété suivant le sens ordi-
naire à attribuer aux termes de la convention de Vienne dans leur contexte
et à la lumière de l’objet et du but de celle-ci, l’article 36 de cet instrument
n’exclut pas de son champ d’application certaines catégories de personnes,
telles que celles qui sont soupçonnées d’espionnage.
b) Les travaux préparatoires de l’article 36
   76. Compte tenu de la conclusion qui précède, il n’est pas, en principe,
nécessaire que la Cour fasse appel à des moyens complémentaires d’inter-
prétation, tels que les travaux préparatoires de la convention de Vienne et
les circonstances dans lesquelles celle-ci a été conclue, pour déterminer le
sens de l’article 36 de cet instrument. Toutefois, comme dans d’autres
aﬀaires (voir, par exemple, Immunités et procédures pénales (Guinée équa-
toriale c. France), exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I),
p. 322, par. 96 ; Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indoné-
sie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 653, par. 53), la Cour peut
avoir recours aux travaux préparatoires pour conﬁrmer son interpréta-
tion de ladite disposition.
  i) La Commission du droit international (1960)
   77. Au cours des débats de la Commission du droit international au
sujet des « relations et immunités consulaires », il n’a jamais été suggéré
que l’article 36 ne s’appliquât pas à certaines catégories de personnes,
telles que celles qui sont soupçonnées d’espionnage.

                                                                               25

                               jadhav (arrêt)                                440

   78. Le projet d’article 30 A, qui a servi de base à l’article 36 de la
convention, a été examiné par la Commission en 1960. Dans sa partie
pertinente, il disposait ce qui suit : « [l]es autorités locales doivent prévenir
sans retard le consul de l’Etat d’envoi lorsqu’un ressortissant de cet Etat
est détenu dans sa circonscription » (Annuaire de la Commission du droit
international, 1960, vol. I, p. 45, par. 1). Parmi les points abordés concer-
nant cette disposition ﬁgurait la question de savoir si, et dans quelle
mesure, il était envisageable que la notiﬁcation consulaire soit faite « sans
retard » dans les pays où il existait un système de détention au secret pen-
dant un certain temps, au début de l’enquête criminelle.

  79. C’est dans le cadre du débat sur l’expression « sans retard » que
M. Tounkine, membre de la Commission, a fait référence à « l’espion-
nage » :
        « M. TOUNKINE croit préférable de supprimer les mots « sans
     retard ». Dans certains cas, il est impossible d’informer immédiate-
     ment le consul de l’arrestation ou de la détention d’un ressortissant.
     Parfois même, lorsqu’il s’agit d’espionnage et qu’il peut y avoir des
     complices en liberté, il peut être bon que les autorités locales ne
     soient pas tenues d’informer le consul. » (Ibid., p. 63, par. 47.)
  80. S’agissant des cas d’espionnage, le président de la Commission a
formulé l’observation suivante :
       « Le PRÉSIDENT fait observer que l’énoncé d’un principe général
     de droit ne saurait couvrir tous les cas concevables. Au cas où la
     Commission déciderait d’examiner la question de savoir s’il convient
     de faire exception pour les cas d’espionnage, c’est le principe même
     de la protection consulaire et de la communication du consul avec
     ses ressortissants qui serait remis en cause. » (Ibid., p. 63, par. 48.)
   81. La Cour relève que la Commission ne s’est pas penchée sur la ques-
tion de l’espionnage lors de ses réunions ultérieures et que le « principe de
la protection consulaire et de la communication du consul avec ses ressor-
tissants » n’a pas été remis en cause.
   82. La Cour fait en outre observer que la question de l’espionnage a éga-
lement été soulevée dans le cadre des discussions de la Commission sur
l’éventuel ajout, dans la disposition proposée, d’une référence aux zones de
sécurité. Il n’a cependant pas été avancé que la communication entre les
autorités consulaires et les ressortissants de l’Etat d’envoi puisse être refusée
dans les cas d’espionnage en raison de préoccupations de sécurité nationale.
   83. Au cours de sa session de 1961, la Commission a décidé de rempla-
cer l’expression « sans retard » par l’expression « sans retard injustiﬁé »
(Annuaire de la Commission du droit international, 1961, vol. I, p. 256-260).
La Cour fait observer que cette décision n’avait aucune incidence sur le
champ d’application du projet d’article 36. Le commentaire de la Com-
mission relatif au projet d’alinéa b) du paragraphe 1 de cet article indique
seulement que « [l]’expression « sans retard injustiﬁé » utilisée à l’alinéa b)

                                                                              26

                              jadhav (arrêt)                              441

du paragraphe 1 tient compte des cas où les intérêts de l’instruction crimi-
nelle exigent que l’arrestation d’une personne soit tenue secrète pendant
un certain temps » (Documents officiels de la Conférence des Nations Unies
sur les relations consulaires, Vienne, 4 mars-22 avril 1963 (Nations Unies,
doc. A/CONF.25/16/Add.1), vol. II, p. 25, par. 6).
  ii) La conférence de Vienne (1963)
   84. Au cours de la conférence sur les relations consulaires qui s’est
tenue à Vienne du 4 mars au 22 avril 1963, la question de l’espionnage a
été soulevée au sujet de l’expression « sans retard injustiﬁé » ﬁgurant dans
le projet d’article 36 :
       « Le PRÉSIDENT invite M. Zourek [l’ancien rapporteur spécial
    de la Commission sur ce sujet] à expliquer pourquoi la Commission
    du droit international a introduit dans son projet les mots « sans
    retard injustiﬁé »…
       M. ZOUREK (expert) indique qu[’avec] les mots en question …
    on a voulu prévoir les cas dans lesquels la police de l’Etat de rési-
    dence pourrait juger bon de mettre un délinquant en état de déten-
    tion préventive pendant un certain temps. Par exemple, si elle
    soupçonne quelqu’un de diriger un réseau de contrebande, la police
    pourrait juger bon de garder son arrestation secrète jusqu’au moment
    où elle aura trouvé ses complices. Des mesures analogues pourraient
    être adoptées en cas d’espionnage. » (Ibid., vol. I, p. 365, par. 8-9.)
   85. L’explication fournie par M. Zourek donne à penser que, si les
accusations d’espionnage étaient considérées comme étant pertinentes
aux ﬁns de déterminer le délai dans lequel l’Etat de résidence devait aver-
tir l’Etat d’envoi, les cas d’espionnage n’étaient pas pour autant exclus du
champ d’application de la convention. La Cour relève également que,
pendant la discussion sur les propositions de modiﬁcation du projet d’ar-
ticle 36, dont celle émanant du Royaume-Uni et tendant à supprimer le
mot « injustiﬁé » de l’expression « sans retard injustiﬁé », qui a ﬁnalement
été adoptée (ibid., vol. I, p. 376), il n’a pas été avancé que certaines caté-
gories de personnes, telles que celles qui sont soupçonnées d’espionnage,
devraient être exclues de la protection oﬀerte par la convention.

                                      *
  86. Les travaux préparatoires conﬁrment donc l’interprétation selon
laquelle l’article 36 n’exclut pas de son champ d’application certaines caté-
gories de personnes, telles que celles qui sont soupçonnées d’espionnage.

       2. L’exception que prévoirait le droit international coutumier
                        pour les cas d’espionnage
  87. Selon le Pakistan, la pratique des Etats démontre que, à l’époque
de l’adoption de la convention de Vienne en 1963, il n’existait aucune

                                                                           27

                              jadhav (arrêt)                               442

règle de droit international coutumier rendant obligatoire la communica-
tion entre les autorités consulaires et les ressortissants de l’Etat d’envoi
lorsque ces derniers étaient accusés d’espionnage. Le défendeur soutient
qu’il existait, en 1963, une règle de droit international coutumier selon
laquelle les cas relevant prima facie de l’espionnage constituaient une
exception au droit des autorités consulaires de communiquer avec leurs
ressortissants. A l’appui de sa conclusion selon laquelle cette règle de
droit international coutumier est demeurée intacte et a continué de l’em-
porter sur la convention de Vienne, il cite le préambule de celle-ci, dans
lequel il est indiqué que « les règles du droit international coutumier
continueront à régir les questions qui n’ont pas été expressément réglées
dans les dispositions de la présente Convention ».
   88. L’Inde soutient que les cas mentionnés par le Pakistan, dans lesquels
des Etats ont refusé aux autorités consulaires la possibilité de communiquer
avec leurs ressortissants soupçonnés d’espionnage, ou les y ont autorisées
avec un retard considérable, ne sauraient avoir une quelconque incidence
sur l’interprétation de l’article 36 de la convention de Vienne. Selon elle, il
s’agit de « cas isolés » qui ne constituent pas une pratique établie. L’Inde
estime que le Pakistan se fourvoie en avançant que le droit international
coutumier l’emporte sur le libellé de l’article 36 de la convention et qu’une
exception est créée lorsque sont formulées des allégations d’espionnage.

                                     * *
   89. La Cour relève que, dans le préambule de la convention de Vienne,
il est indiqué que « les règles du droit international coutumier continue-
ront à régir les questions qui n’ont pas été expressément réglées dans les
dispositions de la présente convention » (les italiques sont de la Cour). L’ar-
ticle 36 de cet instrument régit expressément la question de la communi-
cation entre les autorités consulaires et les ressortissants de l’Etat d’envoi
et ne prévoit aucune exception en ce qui concerne les cas d’espionnage. La
Cour rappelle que l’Inde et le Pakistan sont parties à la convention de
Vienne depuis 1977 et 1969, respectivement (voir le paragraphe 33 ci-
dessus), et que ni l’une ni l’autre des Parties n’a émis de réserve ni joint de
déclaration à ses dispositions. Elle considère donc que c’est de l’article 36
de cet instrument, et non du droit international coutumier, que relève la
question à l’examen dans les relations entre les Parties.
   90. Etant parvenue à cette conclusion, la Cour n’estime pas nécessaire
de déterminer si la règle de droit international coutumier qu’avance le
Pakistan existait au moment de l’adoption de la convention de Vienne en
1963.

    3. Pertinence de l’accord conclu en 2008 entre l’Inde et le Pakistan
                      sur la communication consulaire
  91. L’accord de 2008 dispose, dans ses passages pertinents, ce qui suit :
                     « Accord sur la communication consulaire

                                                                            28

                               jadhav (arrêt)                               443

         Le Gouvernement de l’Inde et le Gouvernement du Pakistan, dési-
     reux d’œuvrer à la réalisation de l’objectif consistant à garantir un
     traitement humain aux ressortissants de chacun des deux Etats en cas
     d’arrestation, de détention ou d’emprisonnement sur le territoire de
     l’autre, sont convenus des facilités consulaires réciproques suivantes :
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      ii) L’arrestation, la détention ou l’emprisonnement de tout ressortis-
          sant de l’autre Etat doivent être signalés sans délai au haut-
          commissariat de celui-ci.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     iv) Chaque gouvernement autorise, dans un délai maximal de trois
          mois, les autorités consulaires de l’autre Etat à entrer en commu-
          nication avec les ressortissants de celui-ci qui ont été arrêtés, déte-
          nus ou emprisonnés.
      v) Les deux gouvernements conviennent de libérer et de rapatrier les
          intéressés dans un délai d’un mois au plus tard après expiration
          de leur peine et conﬁrmation de leur nationalité.
     vi) En cas d’arrestation, de détention ou de condamnation pour des
          motifs politiques ou relatifs à la sécurité, chaque partie peut exa-
          miner l’aﬀaire au fond. »

                                       *
   92. Le Pakistan soutient que c’est l’accord de 2008, et non la conven-
tion de Vienne sur les relations consulaires, qui régit, entre les deux Etats,
la question de la communication entre les autorités consulaires et les res-
sortissants de l’Etat d’envoi, y compris aux ﬁns de la présente aﬀaire.
Selon lui, la nature des activités d’espionnage et de terrorisme auxquelles
s’est livré M. Jadhav ainsi que les circonstances dans lesquelles elles se
sont déroulées font que l’arrestation de l’intéressé relève clairement de la
restriction relative à la sécurité nationale énoncée au point vi) de l’accord.
Le Pakistan soutient donc qu’il était fondé, dans les circonstances parti-
culières de l’espèce, à rechercher « au fond » s’il convenait de permettre à
M. Jadhav de communiquer avec ses autorités consulaires. Il conteste
l’interprétation avancée par l’Inde, selon laquelle le point vi) doit être lu
conjointement avec le point v), qui porte sur la libération et le rapatrie-
ment anticipés des personnes détenues (voir le paragraphe 93 ci-après). Le
défendeur estime que le point vi) de l’accord de 2008 est pleinement
conforme à l’article 73 de la convention de Vienne sur les relations consu-
laires, ainsi qu’à l’article 41 de la convention de Vienne sur le droit des
traités, cet accord pouvant tout à fait être considéré comme « complé-
tant » les dispositions de la convention de Vienne sur les relations consu-
laires ou « étendant » le champ d’application de celles-ci.
   93. L’Inde souligne que ses demandes sont exclusivement fondées sur la
convention de Vienne et soutient que l’existence d’un accord bilatéral est
dépourvue de pertinence aux ﬁns de l’exercice du droit à la communication
entre les autorités consulaires et les ressortissants de l’Etat d’envoi prévu par

                                                                              29

                               jadhav (arrêt)                               444

la convention. Selon elle, les droits et obligations correspondantes qui sont
énoncés à l’article 36 de cet instrument ne sauraient être modiﬁés par des
traités bilatéraux. L’Inde fait valoir que rien dans le libellé de l’accord de
2008 ne donne à penser que l’une ou l’autre des Parties ait jamais eu l’inten-
tion de déroger à l’article 36 de la convention de Vienne, et que l’interpréta-
tion du Pakistan serait contraire à l’article 73 de la convention de Vienne.
S’agissant du point vi) de l’accord de 2008, elle considère que l’expression
« examiner l’aﬀaire au fond » se rapporte à la règle imposant de libérer et
rapatrier les intéressés dans un délai d’un mois après conﬁrmation de leur
nationalité et expiration de leur peine, énoncée au point v), et que, à titre
d’exception à cette règle, les deux Etats se réservent, en cas d’arrestation, de
détention ou de condamnation pour des motifs politiques ou relatifs à la
sécurité, le droit d’examiner l’aﬀaire au fond après expiration de la peine des
intéressés pour déterminer s’il convient de les libérer ou de les rapatrier.

                                      * *
   94. La Cour rappelle que le point vi) de l’accord de 2008 dispose que,
« [e]n cas d’arrestation, de détention ou de condamnation pour des motifs
politiques ou relatifs à la sécurité, chaque partie peut examiner l’aﬀaire au
fond ». Elle rappelle également que, dans le préambule de l’accord, les
Parties ont déclaré qu’elles étaient « désireu[ses] d’œuvrer à la réalisation
de l’objectif consistant à garantir un traitement humain aux ressortissants
de chacun des deux Etats en cas d’arrestation, de détention ou d’empri-
sonnement sur le territoire de l’autre ». La Cour estime que le point vi) de
l’accord ne saurait être lu comme autorisant l’Etat de résidence à refuser
la communication entre les autorités consulaires et les ressortissants de
l’Etat d’envoi en cas d’arrestation, de détention ou de condamnation de
ces derniers pour des raisons politiques ou de sécurité. Etant donné l’im-
portance des droits en question pour la garantie d’« un traitement humain
[des] ressortissants de chacun des deux Etats en cas d’arrestation, de
détention ou d’emprisonnement sur le territoire de l’autre », il y a tout lieu
de penser que, si l’intention des Parties avait été de restreindre de quelque
façon les droits garantis par l’article 36, cette intention ressortirait sans
équivoque des dispositions de l’accord. Tel n’est pas le cas.
   95. En outre, comme cela a été indiqué au paragraphe 74 ci-dessus en
ce qui concerne l’exception alléguée dans les cas d’espionnage, toute déro-
gation à l’article 36 pour des raisons politiques ou de sécurité risquerait
de priver de sens le droit à la communication entre les autorités consu-
laires et les ressortissants de l’Etat d’envoi, puisque cela donnerait à l’Etat
de résidence la possibilité de refuser cette communication.
   96. Il y a aussi lieu, aux ﬁns de l’interprétation de l’accord de 2008, de
prendre en considération le paragraphe 2 de l’article 73 de la convention
de Vienne. Celui-ci prévoit qu’« [a]ucune disposition de [cet instrument]
ne saurait empêcher les Etats de conclure des accords internationaux
conﬁrmant, complétant ou développant ses dispositions, ou étendant leur
champ d’application ». Il ressort de son libellé que ce paragraphe fait réfé-

                                                                             30

                              jadhav (arrêt)                              445

rence aux accords susceptibles d’être conclus ultérieurement par certaines
parties à la convention. La Cour relève que celle-ci a été rédigée en vue
d’établir, dans la mesure du possible, des normes uniformes régissant les
relations consulaires. Le sens ordinaire du paragraphe 2 de l’article 73
indique que seule la conclusion d’accords ultérieurs qui conﬁrment, com-
plètent, développent les dispositions de la convention de Vienne, ou
étendent leur champ d’application, tels que des accords régissant certaines
questions qu’elle ne couvre pas, est compatible avec cet instrument.
   97. Les Parties ont négocié l’accord de 2008 en pleine connaissance du
paragraphe 2 de l’article 73 de la convention de Vienne. Ayant examiné cet
accord, et à la lumière des conditions énoncées par cette disposition, la Cour
est d’avis que l’accord de 2008 est un accord ultérieur qui a pour objet de
« conﬁrmer, compléter ou développer les dispositions de la convention, ou
d’étendre leur champ d’application ». En conséquence, elle considère que le
point vi) dudit accord ne se substitue pas, contrairement à ce que prétend le
Pakistan, aux obligations découlant de l’article 36 de la convention.

                                       *
                                   *       *

   98. Au vu de ce qui précède, la Cour estime qu’aucun des arguments
avancés par le Pakistan en ce qui concerne l’applicabilité de l’article 36 de
la convention de Vienne au cas de M. Jadhav ne saurait être retenu. Elle
en conclut que cet instrument est applicable en la présente aﬀaire, indé-
pendamment des allégations selon lesquelles l’intéressé se serait livré à des
activités d’espionnage.

   B. Les violations alléguées de l’article 36 de la convention de Vienne
                        sur les relations consulaires
   99. Ayant conclu que la convention de Vienne était applicable en l’es-
pèce, la Cour examinera à présent les violations des obligations énoncées
à l’article 36 de cet instrument qu’aurait commises le Pakistan. Dans ses
conclusions ﬁnales, l’Inde aﬃrme que ce dernier a agi en violation des
obligations que lui impose l’article 36 i) en ne l’avertissant pas sans retard
de la détention de M. Jadhav ; ii) en n’informant pas M. Jadhav de ses
droits aux termes de l’article 36 ; et iii) en refusant aux fonctionnaires
consulaires de l’Inde la possibilité de communiquer avec M. Jadhav, en
violation de leur droit de se rendre auprès de celui-ci, de s’entretenir et de
correspondre avec lui et de pourvoir à sa représentation en justice. La
Cour examinera ces violations alléguées dans l’ordre chronologique.

      1. Le manquement allégué à l’obligation d’informer M. Jadhav
   de ses droits aux termes de l’alinéa b) du paragraphe 1 de l’article 36
  100. L’Inde soutient que nul ne sait si le Pakistan a informé M. Jadhav
de ses droits aux termes de l’alinéa b) du paragraphe 1 de l’article 36. Elle

                                                                             31

                              jadhav (arrêt)                               446

aﬃrme néanmoins que le comportement du défendeur, qui a laissé
entendre dans plusieurs déclarations publiques que le détenu ne pouvait
prétendre au droit de communiquer avec le poste consulaire indien, donne
fortement à penser que tel n’est pas le cas.
  101. Le Pakistan n’a pas prétendu qu’il avait informé M. Jadhav de ses
droits aux termes de l’alinéa b) du paragraphe 1 de l’article 36.

                                     * *
   102. L’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne dispose que les autorités compétentes de l’Etat de résidence
doivent informer un ressortissant étranger en détention de ses droits aux
termes de cette disposition. La Cour doit donc déterminer si, en applica-
tion de cette dernière, les autorités pakistanaises compétentes ont informé
M. Jadhav de ses droits. A cet égard, elle observe que le Pakistan n’a pas
contesté l’aﬃrmation de l’Inde selon laquelle M. Jadhav n’a pas été
informé de ses droits aux termes de l’alinéa b) du paragraphe 1 de
l’article 36. Dans ses écritures et plaidoiries, le défendeur a au contraire
constamment soutenu que la convention ne s’appliquait pas à une
personne soupçonnée d’espionnage. La Cour déduit de cette position
du Pakistan que celui-ci n’a pas informé l’intéressé de ses droits aux
termes de l’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne, et en conclut qu’il a manqué à l’obligation que lui impose cette
disposition.

         2. Le manquement allégué à l’obligation d’avertir l’Inde,
       sans retard, de l’arrestation et de la détention de M. Jadhav
   103. L’Inde aﬃrme que M. Jadhav a été arrêté le 3 mars 2016 et qu’elle
n’en a été informée que lorsque le Foreign Secretary du Pakistan a évoqué
le sujet auprès du haut-commissaire indien à Islamabad, le 25 mars 2016.
Elle soutient que le défendeur n’a fourni aucune explication quant à la
raison pour laquelle plus de trois semaines s’étaient écoulées avant qu’il
n’avise le haut-commissaire de l’Inde de l’arrestation de l’intéressé. Selon
elle, le Pakistan a reconnu, dès le 30 mars 2016, qu’elle avait, le 25 mars,
demandé à pouvoir entrer en communication avec son ressortissant par
l’entremise de ses autorités consulaires. L’Inde aﬃrme que, n’ayant alors
aucune diﬃculté à comprendre que la demande concernait M. Jadhav, le
défendeur n’a pas cherché à obtenir de précision quant à l’identité du
ressortissant indien dont il était question.
   104. Le Pakistan conﬁrme que M. Jadhav a été arrêté le 3 mars 2016 et
qu’il en a informé le haut-commissaire de l’Inde le 25 mars 2016. Il ne
conteste pas non plus que, le même jour, le haut-commissariat a adressé au
ministère pakistanais des aﬀaires étrangères une note verbale dans laquelle
il était fait référence à « l’arrestation présumée d’un ressortissant indien au
Baloutchistan » et demandé que les autorités consulaires indiennes puissent
entrer en communication avec cette personne. Il souligne cependant que

                                                                            32

                                jadhav (arrêt)                               447

l’Inde n’a pas nommément désigné l’intéressé et soutient que ce n’est que
le 10 juin 2016 qu’elle l’a eﬀectivement identiﬁé comme étant M. Jadhav.
   105. Citant l’arrêt rendu en l’aﬀaire Avena et autres ressortissants mexi-
cains (Mexique c. Etats-Unis d’Amérique), dans lequel la Cour a conclu
que « l’expression « sans retard » ne d[evait] pas nécessairement être inter-
prétée comme signiﬁant « immédiatement » après l’arrestation » (C.I.J.
Recueil 2004 (I), p. 49, par. 87), le Pakistan fait valoir que l’alinéa b) du
paragraphe 1 de l’article 36 de la convention de Vienne n’exige pas de per-
mettre immédiatement la communication entre les autorités consulaires et
les ressortissants de l’Etat d’envoi. Selon le défendeur, il appert du para-
graphe 2 de l’article 36 de ce même instrument que les droits énoncés aux
alinéas a) à c) du paragraphe 1 dudit article doivent être exercés en
conformité avec le droit de l’Etat de résidence. Le Pakistan soutient que le
principe de non-ingérence dans les aﬀaires intérieures d’un Etat souverain
s’applique aux droits énoncés dans la convention de Vienne.

                                       * *
   106. L’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne prévoit que, si un ressortissant de l’Etat d’envoi est arrêté ou
détenu, et « [s’il] en fait la demande », les autorités compétentes de l’Etat
de résidence doivent, « sans retard », avertir le poste consulaire de l’Etat
d’envoi. Pour se prononcer sur l’argument de l’Inde selon lequel le Pakis-
tan a manqué à l’obligation que lui impose cette disposition, la Cour
recherchera, premièrement, si M. Jadhav a formulé pareille demande et,
deuxièmement, si le défendeur a averti le poste consulaire de l’Inde de
l’arrestation et de la détention de l’intéressé. Enﬁn, si elle juge que tel est
le cas, elle déterminera si le Pakistan l’a fait « sans retard ».
   107. En interprétant l’alinéa b) du paragraphe 1 de l’article 36 confor-
mément au sens ordinaire des termes qui y sont employés, la Cour relève
qu’il existe un lien intrinsèque entre l’obligation de l’Etat de résidence
d’informer une personne détenue de ses droits aux termes de ladite dispo-
sition et la capacité de cette personne de demander que le poste consulaire
de l’Etat d’envoi soit averti de sa détention. Si l’Etat de résidence ne s’ac-
quitte pas de son obligation, l’intéressé peut ne pas avoir connaissance de
ses droits en vertu de cette disposition et, partant, ne pas être à même de
formuler une demande tendant à ce que les autorités compétentes dudit
Etat avertissent le poste consulaire de l’Etat d’envoi de son arrestation.
   108. Les travaux préparatoires conﬁrment le lien entre l’obligation de
l’Etat de résidence d’informer une personne détenue de ses droits et la capa-
cité de celle-ci de demander que le poste consulaire de l’Etat d’envoi soit averti
de sa détention. Le libellé initial de la disposition à l’examen, préparé par la
Commission du droit international, ne comportait pas d’expression équiva-
lente à la mention « [si] l’intéressé en fait la demande » (Documents officiels
de la Conférence des Nations Unies sur les relations consulaires, Vienne,
4 mars-22 avril 1963 (Nations Unies, doc. A/CONF.25/16/Add.1, vol. II,
p. 24). Celle-ci a été ajoutée lors de la conférence de Vienne en 1963. Le

                                                                               33

                                jadhav (arrêt)                                 448

Royaume-Uni s’était alors inquiété des « abus et erreurs d’interprétation »
pouvant résulter de cet ajout, qui risquait selon lui de « rendre pratiquement
sans eﬀet les dispositions de l’article 36 parce qu’une personne arrêtée n’aurait
peut-être pas connaissance de ses droits » (Nations Unies, doc. A/CONF.25/16/
Add.1, vol. I, p. 83-84, par. 73). Il a donc jugé essentiel d’insérer la nouvelle
phrase suivante à la ﬁn de l’alinéa b) : « [Lesdites autorités] doivent sans
retard informer l’intéressé de ses droits aux termes du présent alinéa. » (Ibid.,
vol. II, p. 176.) La proposition visant à insérer l’expression « [s]i l’intéressé en
fait la demande » et celle du Royaume-Uni tendant à ajouter la phrase pré-
citée ont été adoptées en même temps (ibid., vol. I, p. 92-93, par. 108-112).
   109. L’alinéa b) du paragraphe 1 de l’article 36 de la convention dis-
pose que, si une personne détenue « en fait la demande », les autorités
compétentes de l’Etat de résidence doivent avertir le poste consulaire de
l’Etat d’envoi. Au vu de ce qui a été indiqué aux paragraphes 107 et 108
ci-dessus, l’expression « si l’intéressé en fait la demande » doit être lue
conjointement avec l’obligation de l’Etat de résidence d’informer la per-
sonne détenue de ses droits aux termes de l’alinéa b) du paragraphe 1 de
l’article 36. La Cour a déjà conclu que le Pakistan n’avait pas informé
M. Jadhav de ses droits (voir le paragraphe 102 ci-dessus). Dès lors, elle
est d’avis que le défendeur avait l’obligation d’avertir le poste consulaire
de l’Inde de l’arrestation et de la détention de l’intéressé, conformément à
l’alinéa b) du paragraphe 1 de l’article 36 de la convention.
   110. En outre, la Cour relève que, lorsqu’un ressortissant de l’Etat
d’envoi est incarcéré, en état de détention préventive ou toute autre forme
de détention, une obligation pour les autorités de l’Etat de résidence
d’avertir le poste consulaire de l’Etat d’envoi découle des droits des fonc-
tionnaires consulaires, prévus à l’alinéa c) du paragraphe 1 de l’article 36,
de se rendre auprès du ressortissant et « de s’entretenir et de correspondre
avec lui et de pourvoir à sa représentation en justice ».
   111. La Cour en vient maintenant à la deuxième question, c’est-à-dire
celle de savoir si le Pakistan a averti l’Inde de l’arrestation et de la détention
de M. Jadhav. Le 25 mars 2016, le Foreign Secretary du Pakistan a convo-
qué le haut-commissaire indien à Islamabad pour évoquer cette arrestation
et émis, par la voie diplomatique, une protestation contre l’entrée illicite au
Pakistan d’un « oﬃcier du renseignement extérieur indien » (voir le para-
graphe 22 ci-dessus). La Cour relève que l’alinéa b) du paragraphe 1 de
l’article 36 ne précise pas la manière dont l’Etat de résidence doit avertir le
poste consulaire de l’Etat d’envoi de la détention de l’un de ses ressortis-
sants. Ce qui importe, c’est que les informations contenues dans la notiﬁca-
tion suﬃsent à faciliter l’exercice, par l’Etat d’envoi, des droits consulaires
énoncés au paragraphe 1 de l’article 36. La démarche entreprise par le
Pakistan le 25 mars 2016 a permis à l’Inde de formuler le même jour une
demande tendant à entrer en communication avec son ressortissant par
l’entremise de ses autorités consulaires (voir le paragraphe 103 ci-dessus).
Dès lors, la Cour considère que le défendeur a notiﬁé à l’Inde le 25 mars
2016 l’arrestation et la détention de M. Jadhav, comme l’exige l’alinéa b)
du paragraphe 1 de l’article 36 de la convention de Vienne.

                                                                                 34

                                jadhav (arrêt)                               449

   112. La Cour examinera à présent la dernière question, c’est-à-dire
celle de savoir si l’Inde a été avertie « sans retard ». Le Pakistan aﬃrme
que, au moment de son arrestation le 3 mars 2016, M. Jadhav était en
possession d’un passeport indien établi au nom de « Hussein Mubarak
Patel ». Dans les circonstances de la présente espèce, la Cour considère
que, à cette date ou peu après, le défendeur disposait d’éléments suﬃsants
pour conclure que M. Jadhav était, ou était probablement, un ressortis-
sant indien, et avait dès lors l’obligation d’avertir l’Inde de son arresta-
tion conformément à l’alinéa b) du paragraphe 1 de l’article 36 de la
convention de Vienne (Avena et autres ressortissants mexicains (Mexique
c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 43, par. 63).
   113. Quelque trois semaines se sont écoulées entre l’arrestation de
M. Jadhav le 3 mars 2016 et la notiﬁcation de celle-ci à l’Inde le 25 mars
2016. La Cour rappelle que « ni les termes de la convention [de Vienne]
dans leur sens ordinaire, ni son objet et son but ne permettent de penser
que « sans retard » doit s’entendre par « immédiatement après l’arrestation
et avant l’interrogatoire » » (Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 48,
par. 85). Elle rappelle également que « rien dans les travaux préparatoires
n’indique que l’expression « sans retard » pourrait avoir des sens diﬀérents
dans chacun des trois contextes particuliers où elle est employée à l’ali-
néa b) du paragraphe 1 de l’article 36 » (ibid., p. 49, par. 86). En l’aﬀaire
Avena, la Cour a tranché au cas par cas la question de savoir si la notiﬁca-
tion avait été faite « sans retard ». Elle a ainsi jugé qu’il y avait eu violation
de l’obligation d’information énoncée à l’alinéa b) du paragraphe 1 de
l’article 36 après 40 heures seulement dans le cas d’une personne détenue
dont la nationalité étrangère était manifeste dès les premiers moments de
sa détention (ibid., p. 50, par. 89), mais qu’il n’y avait pas eu violation
après cinq jours dans le cas d’une personne dont la nationalité étrangère
était plus incertaine au moment de son arrestation (ibid., p. 52, par. 97).
Compte tenu des circonstances particulières de la présente espèce, la Cour
considère que le fait qu’il ait été procédé à la notiﬁcation quelque trois
semaines après l’arrestation de M. Jadhav constitue un manquement à
l’obligation d’avertir « sans retard » les autorités consulaires, comme l’exige
l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne.

           3. Le manquement allégué à l’obligation de permettre
                      la communication consulaire
  114. L’Inde observe que, dans sa note verbale du 21 mars 2017, le
Pakistan a indiqué que la demande de l’Inde tendant à pouvoir entrer en
communication avec son ressortissant par l’entremise de ses autorités
consulaires serait étudiée « à la lumière de la suite qu’elle donnerait à sa
demande d’assistance aux ﬁns d’enquête ». Elle avance que, en n’accédant
pas à sa demande tendant à pouvoir entrer en communication avec son
ressortissant malgré les nombreux rappels qu’elle lui a adressés, le Pakis-
tan a manqué et continue de manquer aux obligations que lui impose

                                                                               35

                               jadhav (arrêt)                               450

l’article 36 de la convention de Vienne. Elle soutient que les obligations
que cette disposition met à la charge de l’Etat de résidence ne dépendent
pas de la suite positive donnée par l’Etat d’envoi à des demandes de coo-
pération dans le cadre d’enquêtes pénales formulées par l’Etat de rési-
dence et que, l’article 36 ne prévoyant aucune exception, il crée des
obligations de nature absolue.
   115. Le Pakistan soutient que la fonction consulaire de l’Etat d’envoi
consistant à défendre les intérêts de ses ressortissants dans l’Etat de rési-
dence doit s’exercer conformément aux lois de cet Etat. En ce qui concerne
la violation alléguée de l’alinéa c) du paragraphe 1 de l’article 36, il fait
valoir que M. Jadhav a été autorisé à désigner un avocat de son choix, mais
qu’il a décidé de se faire représenter par un oﬃcier défenseur interne possé-
dant les qualiﬁcations requises pour assurer une représentation en justice.

                                      * *
  116. L’alinéa a) du paragraphe 1 de l’article 36 de la convention de
Vienne prévoit que
     « [l]es fonctionnaires consulaires doivent avoir la liberté de communi-
     quer avec les ressortissants de l’Etat d’envoi et de se rendre auprès
     d’eux. Les ressortissants de l’Etat d’envoi doivent avoir la même
     liberté de communiquer avec les fonctionnaires consulaires et de se
     rendre auprès d’eux ».
L’alinéa c) dispose notamment que « [l]es fonctionnaires consulaires ont le
droit de se rendre auprès d’un ressortissant de l’Etat d’envoi qui est incar-
céré, en état de détention préventive ou toute autre forme de détention, de
s’entretenir et de correspondre avec lui ». La Cour rappelle que « le para-
graphe 1 de l’article 36 crée des droits individuels qui, en vertu de l’article
premier du protocole de signature facultative, peuvent être invoqués devant
[elle] par 1’Etat dont la personne détenue a la nationalité » (LaGrand (Alle-
magne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 494, par. 77).
   117. En la présente aﬀaire, il n’est pas contesté que le Pakistan n’a per-
mis à aucun fonctionnaire consulaire indien d’entrer en communication
avec M. Jadhav. Depuis le 25 mars 2016, l’Inde a formulé un certain
nombre de demandes à cet eﬀet (voir les paragraphes 22 et 23 ci-dessus). Le
défendeur y a répondu pour la première fois dans sa note verbale en date
du 21 mars 2017, dans laquelle il indiquait que « la possibilité [pour l’Inde]
de communiquer par l’entremise de ses autorités consulaires avec son res-
sortissant, M. Kulbushan Jadhev, sera[it] étudiée à la lumière de la suite
qu’elle donnera[it] à la demande d’assistance aux ﬁns d’enquête et de célé-
rité de la justice [qu’il avait] formulée » (voir le paragraphe 28 ci-dessus). La
Cour est d’avis que le manquement allégué de l’Inde, qui n’aurait pas
apporté son concours à l’enquête menée au Pakistan, ne dispense pas ce
dernier de son obligation énoncée au paragraphe 1 de l’article 36 de la
convention, et ne justiﬁe pas son refus de permettre aux fonctionnaires
consulaires indiens d’entrer en communication avec M. Jadhav.

                                                                              36

                              jadhav (arrêt)                              451

   118. L’alinéa c) du paragraphe 1 de l’article 36 prévoit que les fonc-
tionnaires consulaires ont le droit de pourvoir à la représentation en jus-
tice d’un ressortissant de l’Etat d’envoi en détention. Il présuppose que les
fonctionnaires consulaires puissent organiser cette représentation en jus-
tice sur la base des conversations et de la correspondance qu’ils ont eues
avec l’intéressé. La Cour estime que, même si elle est établie, l’aﬃrmation
du Pakistan selon laquelle M. Jadhav a choisi d’être représenté par un
oﬃcier défenseur possédant les qualiﬁcations requises pour assurer une
représentation en justice alors qu’il avait été autorisé à désigner l’avocat
de son choix ne rend pas superﬂu le droit des fonctionnaires consulaires
de pourvoir à la représentation en justice de l’intéressé.
   119. La Cour conclut de ce qui précède que le Pakistan a manqué aux
obligations qui lui incombent au titre des alinéas a) et c) du paragraphe 1
de l’article 36 de la convention de Vienne en refusant aux fonctionnaires
consulaires de l’Inde la possibilité d’entrer en communication avec
M. Jadhav, contrairement au droit qui leur est reconnu de se rendre
auprès de celui-ci, de s’entretenir et de correspondre avec lui et de pour-
voir à sa représentation en justice.

                                      *
   120. Ayant conclu que le Pakistan avait agi en violation des obliga-
tions que lui imposent les alinéas a), b) et c) du paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne, la Cour examinera maintenant les
arguments du défendeur fondés sur l’abus de droit.

                              C. Abus de droit
   121. Compte tenu de ce qui précède, la Cour déterminera si les viola-
tions du droit international qu’aurait commises l’Inde et que le Pakistan
invoque à l’appui de ses arguments fondés sur l’abus de droit peuvent
constituer un moyen de défense au fond (voir les paragraphes 57 et 58 ci-
dessus).
   122. Les arguments des Parties relatifs à ces allégations ont déjà été
exposés plus haut (voir les paragraphes 51-53 ci-dessus). En substance, le
Pakistan allègue que l’Inde ne peut demander à fournir une assistance
consulaire à M. Jadhav, alors qu’elle a, dans le même temps, manqué à
certaines obligations que lui impose par ailleurs le droit international.
   123. A cet égard, la Cour rappelle que la convention de Vienne « énonce
certaines normes que tous les Etats parties doivent observer aux ﬁns du
« déroulement sans entrave des relations consulaires » », et que l’article 36,
qui a trait à l’assistance consulaire aux ressortissants étrangers faisant
l’objet d’une procédure pénale et à la communication avec ces derniers,
énonce des droits de l’Etat aussi bien que de l’individu, droits qui sont
interdépendants (Avena et autres ressortissants mexicains (Mexique
c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 36, par. 40, et
p. 38, par. 47, citant respectivement LaGrand (Allemagne c. Etats-Unis

                                                                           37

                              jadhav (arrêt)                               452

d’Amérique), arrêt, C.I.J. Recueil 2001, p. 494, par. 77, et Personnel diplo-
matique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amérique
c. Iran), mesures conservatoires, ordonnance du 15 décembre 1979,
C.I.J. Recueil 1979, p. 19-20, par. 40). Selon la Cour, la convention de
Vienne n’oﬀre aucun fondement permettant à un Etat de conditionner
l’exécution de ses obligations au titre de l’article 36 au respect, par l’autre
Etat, d’autres obligations de droit international. Dans le cas contraire, il
serait gravement porté atteinte au système d’assistance consulaire dans
son ensemble.
   124. Pour ces motifs, la Cour conclut qu’aucune des allégations du
défendeur relatives à l’abus de droit qu’aurait commis l’Inde ne justiﬁe un
manquement par le Pakistan aux obligations qui lui incombent au titre de
l’article 36 de la convention de Vienne. Les arguments du défendeur sur
ce point doivent dès lors être rejetés.


                                V. Remèdes

   125. Les remèdes sollicités par l’Inde dans ses conclusions ﬁnales ont
déjà été exposés (voir le paragraphe 19 ci-dessus). En résumé, l’Inde prie
la Cour de dire et juger que le Pakistan a agi en violation de l’article 36 de
la convention de Vienne sur les relations consulaires. En conséquence, elle
lui demande de dire que la condamnation à laquelle est parvenu le tribu-
nal militaire pakistanais est contraire au droit international et aux dispo-
sitions de la convention de Vienne, et qu’elle a droit à la restitutio
in integrum. Elle prie également la Cour d’annuler la décision du tribunal
militaire et de prescrire au Pakistan de ne pas donner eﬀet au verdict de
culpabilité rendu ou à la peine prononcée, de libérer M. Jadhav et de faci-
liter son retour en Inde en toute sécurité. A titre subsidiaire, et si la Cour
devait conclure qu’il n’y a pas lieu de libérer l’intéressé, elle lui demande
d’annuler la décision du tribunal militaire et d’ordonner au défendeur de
ne pas donner eﬀet à la peine prononcée par ce tribunal. A titre plus sub-
sidiaire, l’Inde prie la Cour d’enjoindre au Pakistan de prendre des
mesures pour annuler la décision du tribunal militaire. Dans les deux cas,
elle demande à la Cour de prescrire, après avoir déclaré irrecevables les
aveux de M. Jadhav, que soit organisé un procès de droit commun devant
une juridiction civile, dans le strict respect des dispositions du Pacte inter-
national relatif aux droits civils et politiques, ainsi que du droit des auto-
rités consulaires indiennes de communiquer avec l’intéressé et de pourvoir
à sa représentation en justice.
   126. L’Inde aﬃrme que, aﬁn de déterminer un remède approprié qui
soit conforme aux strictes normes du droit international relatif aux droits
de l’homme, « dont l’article 36 est … un élément important », la Cour
devrait tenir compte de la nature et de la portée des violations commises,
de l’ampleur du préjudice subi par suite de celles-ci et de la mesure dans
laquelle le procès en cause s’est écarté des garanties d’une procédure régu-
lière. Elle soutient que, lorsqu’un manquement à l’article 36 de la conven-

                                                                            38

                              jadhav (arrêt)                              453

tion de Vienne a entraîné la violation du droit énoncé à l’article 14 du
Pacte, les principes de la responsabilité de l’Etat doivent lui être appliqués
en tenant compte de l’« interaction » entre les deux dispositions et, par-
tant, des graves conséquences dudit manquement.
   127. L’Inde cherche à opérer une distinction entre la présente espèce et
les aﬀaires LaGrand et Avena, dans lesquelles, d’après elle, si la Cour s’est
contentée d’accorder un réexamen et une revision du verdict de culpabilité
rendu et de la peine prononcée, c’est parce qu’elle avait retenu l’argument
des Etats-Unis d’Amérique selon lequel leur système de justice pénale
répondait pleinement aux critères d’une procédure équitable. L’Inde aﬃrme
que le système pakistanais de justice pénale administrée par des tribunaux
militaires ne satisfait pas aux normes minimales d’une procédure équitable
lorsqu’il est appliqué aux civils. Selon elle, un « remède prenant la forme
d’un réexamen et d’une revision » serait « tout à fait inadapté » dans le cas
de M. Jadhav. Se référant à un arrêt rendu par la Cour suprême pakista-
naise en 2016 en l’aﬀaire Said Zaman Khan et al. v. Federation of Pakistan
(voir le paragraphe 141 ci-après), l’Inde avance que, au Pakistan, le champ
d’application du réexamen judiciaire est étroit, les verdicts de culpabilité
rendus par les tribunaux militaires « ne pouvant être contestés que sur le
fondement du principe coram non judice, de l’incompétence, de la mauvaise
foi ou de l’intention implicite de nuire ». Tout en reconnaissant que, dans
un arrêt rendu en 2018, la High Court de Peshawar semble avoir adopté
une « position plus large », l’Inde souligne que le Gouvernement du Pakis-
tan a interjeté appel de cet arrêt et que la Cour suprême a suspendu l’appli-
cation de celui-ci jusqu’à ce qu’il ait été statué sur ledit appel.
   128. A l’appui de son argumentation relative au remède approprié,
l’Inde se réfère à des rapports établis par certaines organisations interna-
tionales et non gouvernementales sur le système de justice militaire au
Pakistan.

                                      *
   129. Le Pakistan, pour sa part, avance que les remèdes sollicités par
l’Inde (l’annulation d’un verdict de culpabilité rendu et d’une peine pro-
noncée par une juridiction pénale nationale, ainsi que la libération d’un
prisonnier reconnu coupable) ne pourraient être accordés que par une
cour d’appel en matière criminelle. Selon lui, le fait d’accorder pareils
remèdes aurait pour eﬀet de transformer la Cour en une juridiction d’ap-
pel de décisions pénales nationales. Le défendeur soutient que celle-ci a
constamment et invariablement conﬁrmé le principe suivant lequel elle
n’exerçait pas la fonction de juridiction d’appel en matière criminelle et
que le rétablissement du statu quo ante ne constitue pas un remède appro-
prié à une violation de l’article 36 de la convention de Vienne, puisque, à
la diﬀérence de l’assistance juridique, l’assistance consulaire n’est pas
considérée comme une condition à remplir dans une procédure pénale.
   130. Le Pakistan estime que le remède approprié en la présente espèce
serait, tout au plus, un réexamen et une revision du verdict de culpabilité

                                                                           39

                               jadhav (arrêt)                               454

et de la peine qui soient eﬀectifs et tiennent compte des eﬀets potentiels de
toute violation de l’article 36 de la convention de Vienne. Il se réfère à la
décision rendue en 2018 par la High Court de Peshawar, qui a annulé plus
de 70 verdicts de culpabilité et peines prononcés par des tribunaux mili-
taires. Il fait valoir que son système judiciaire interne prévoit une procé-
dure bien établie et déﬁnie habilitant les juridictions civiles à se livrer à un
réexamen approfondi des décisions rendues par les tribunaux militaires
aﬁn de s’assurer que l’accusé a bénéﬁcié de l’équité procédurale, et que ses
juridictions sont parfaitement à même de procéder à un réexamen et à une
revision qui accordent tout le poids qui sied à l’eﬀet de toute violation de
l’article 36 de la convention de Vienne.
   131. Le défendeur indique en outre que des procédures de recours en
grâce peuvent compléter de manière appropriée les procédures judiciaires
de réexamen et de revision, soulignant que, à tous les moments pertinents,
tant le réexamen judiciaire que les procédures de recours en grâce étaient
ouverts à M. Jadhav et à sa famille.
   132. Le Pakistan ajoute que le comportement de l’Inde et de M. Jadhav
doit être pris en considération dans tout examen par la Cour du remède
qui pourrait être accordé, y compris la question de savoir si ce comporte-
ment est d’une illicéité telle qu’il fait totalement obstacle à l’octroi d’un
quelconque remède.

                                      * *
  133. La Cour a déjà conclu que le Pakistan avait agi en violation des
obligations que lui impose l’article 36 de la convention de Vienne,
  i) en n’informant pas M. Jadhav de ses droits aux termes de l’alinéa b)
     du paragraphe 1 de l’article 36 ;
 ii) en n’avertissant pas sans retard l’Inde de l’arrestation et de la déten-
     tion de M. Jadhav ; et
iii) en refusant aux fonctionnaires consulaires de l’Inde la possibilité de
     communiquer avec M. Jadhav, en violation, notamment, de leur droit
     de pourvoir à la représentation en justice de l’intéressé (voir les para-
     graphes 99-119 ci-dessus).
   134. La Cour considère que les violations commises par le Pakistan,
telles qu’énoncées aux points i) et iii) du paragraphe qui précède, consti-
tuent des faits internationalement illicites présentant un caractère continu.
En conséquence, elle estime que le défendeur est tenu d’y mettre ﬁn et de
se conformer pleinement aux obligations que lui impose l’article 36 de la
convention de Vienne. Dès lors, le Pakistan doit informer sans autre
retard M. Jadhav de ses droits aux termes de l’alinéa b) du paragraphe 1
de l’article 36 et permettre à des fonctionnaires consulaires indiens de se
rendre auprès de l’intéressé et de pourvoir à sa représentation en justice,
comme le prévoient les alinéas a) et c) du paragraphe 1 de l’article 36.
   135. S’agissant de la conclusion de l’Inde tendant à ce qu’elle dise que
la peine prononcée par le tribunal militaire du Pakistan est contraire au

                                                                             40

                               jadhav (arrêt)                               455

droit international et aux dispositions de la convention de Vienne, la
Cour rappelle qu’elle tient sa compétence de l’article premier du proto-
cole de signature facultative. Celle-ci se limite à l’interprétation ou à l’ap-
plication de la convention de Vienne et ne s’étend pas aux demandes de
l’Inde fondées sur toutes autres règles de droit international (voir le para-
graphe 36 ci-dessus). A l’appui des remèdes qu’elle sollicite, l’Inde se
réfère à l’article 14 du Pacte international relatif aux droits civils et poli-
tiques. Conformément à la règle exprimée à l’alinéa c) du paragraphe 3
de l’article 31 de la convention de Vienne sur le droit des traités, il peut
être tenu compte du Pacte, en même temps que du contexte, aux ﬁns de
l’interprétation de la convention de Vienne sur les relations consulaires.
La Cour note toutefois que le remède qu’il y a lieu de prescrire en la pré-
sente espèce a pour but de réparer uniquement le préjudice causé par le
fait internationalement illicite du Pakistan qui relève de sa compétence, à
savoir le manquement de ce dernier aux obligations que lui impose l’ar-
ticle 36 de ladite convention et non le Pacte.
   136. S’agissant de la demande de l’Inde fondée sur la convention de
Vienne, la Cour estime que ce ne sont pas le verdict de culpabilité rendu et
la peine prononcée contre M. Jadhav qui doivent être considérés comme
une violation des dispositions de ladite convention. En l’aﬀaire Avena, elle
a en eﬀet conﬁrmé que « l’aﬀaire portée devant elle concern[ait] l’article 36
de la convention de Vienne, et non le bien-fondé en soi de tout verdict de
culpabilité rendu ou de toute peine prononcée », et que « ce n[’étaien]t pas
les verdicts de culpabilité rendus et les peines prononcées à l’encontre des
ressortissants mexicains qui d[evai]ent être considérés comme une viola-
tion du droit international, mais uniquement certains manquements à des
obligations conventionnelles [relatives à la communication entre les auto-
rités consulaires et les ressortissants de l’Etat d’envoi] qui les [avaie]nt pré-
cédés » (Avena et autres ressortissants mexicains (Mexique c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 60, par. 122-123).
   137. S’agissant de l’aﬃrmation de l’Inde selon laquelle elle a droit à la
restitutio in integrum et de sa demande tendant à ce que la Cour annule la
décision du tribunal militaire et prescrive au défendeur de ne pas donner
eﬀet au verdict de culpabilité ou à la peine, ainsi que de sa demande sup-
plémentaire tendant à ce qu’elle lui prescrive de prendre des mesures pour
annuler la décision du tribunal militaire, libérer M. Jadhav et faciliter son
retour en Inde en toute sécurité, la Cour rappelle que ce ne sont pas le
verdict de culpabilité rendu et la peine prononcée contre l’intéressé qui
doivent être considérés comme une violation de l’article 36 de la conven-
tion de Vienne. Elle rappelle également qu’« [i]l ne saurait être présumé
que … l’annulation partielle ou totale des verdicts de culpabilité et des
peines constitue nécessairement le seul mode de réparation » en cas de
violation de l’article 36 de la convention de Vienne (ibid., p. 60, par. 123).
En conséquence, la Cour conclut que ces conclusions de l’Inde ne peuvent
être retenues.
   138. La Cour réaﬃrme que « c’est un principe du droit international …
que toute violation d’un engagement comporte l’obligation de réparer » et

                                                                              41

                              jadhav (arrêt)                             456

que « la réparation doit, autant que possible, eﬀacer toutes les consé-
quences de l’acte illicite » (Usine de Chorzów, fond, arrêt no 13, 1928,
C.P.J.I. série A no 17, p. 29, 47 (demande en indemnité)). Elle considère
que le remède approprié en la présente espèce consiste en un réexamen et
une revision du verdict de culpabilité et de la peine prononcés contre
M. Jadhav qui soient eﬀectifs. Cela est conforme à l’approche qu’elle a
suivie dans les aﬀaires où étaient en cause des violations de cette disposi-
tion (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2001, p. 514, par. 125 ; Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I),
p. 65-66, par. 138-140, et p. 73, par. 153) et cadre également avec ce que
l’Inde la prie de dire et de juger en la présente aﬀaire. Selon la Cour,
l’Inde sollicite, en dernière analyse, des remèdes eﬀectifs aux violations de
la convention commises par le Pakistan. La Cour relève que le Pakistan
reconnaît que le remède approprié en l’espèce serait un réexamen et une
revision eﬀectifs de la déclaration de culpabilité rendue et de la peine pro-
noncée.
   139. La Cour estime qu’il y a lieu de mettre particulièrement l’accent
sur le fait que le réexamen et la revision doivent être eﬀectifs. Pour que le
réexamen et la revision de la déclaration de culpabilité rendue et de la
peine prononcée contre M. Jadhav soient eﬀectifs, il convient de s’assurer
que soit accordé tout le poids qui sied à l’eﬀet de la violation des droits
énoncés au paragraphe 1 de l’article 36 de la convention et de garantir
que la violation et le préjudice en résultant seront pleinement étudiés, ce
qui présuppose l’existence d’une procédure adaptée à cette ﬁn. La Cour
observe que c’est normalement la procédure judiciaire qui est adaptée à la
tâche de réexamen et de revision (voir Avena et autres ressortissants mexi-
cains (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I),
p. 65-66, par. 138-140).
   140. En la présente espèce, la peine de mort prononcée contre
M. Jadhav par la cour martiale générale de campagne du Pakistan a été
conﬁrmée par le chef d’état-major de l’armée le 10 avril 2017. Les élé-
ments de preuve paraissent indiquer que M. Jadhav a formé un appel
devant la cour d’appel militaire en vertu de l’article 133 B) de la loi mili-
taire pakistanaise de 1952, mais que cet appel a été rejeté. S’agissant de la
procédure de recours, il semble ressortir des éléments de preuve qu’un
recours en grâce a été introduit auprès du chef d’état-major de l’armée
par M. Jadhav, et que la mère de ce dernier a cherché à introduire un
recours auprès du Gouvernement fédéral du Pakistan au titre de l’ar-
ticle 131 de la loi précitée, ainsi qu’un appel en vertu de l’article 133 B).
La Cour ne dispose d’aucun élément indiquant l’issue de ces recours ou
de cet appel.
   141. La Cour note que, selon le défendeur, les High Courts du Pakistan
peuvent exercer une compétence en matière de réexamen judiciaire. Elle
relève cependant que le paragraphe 3 de l’article 199 de la Constitution
pakistanaise a été interprété par la Cour suprême du Pakistan comme
limitant la faculté d’une personne soumise à toute loi relative aux forces

                                                                          42

                              jadhav (arrêt)                             457

armées de cet Etat, dont la loi militaire de 1952, de bénéﬁcier de pareil
réexamen. La Cour suprême a précisé que les High Courts et elle-même ne
pouvaient exercer une compétence en matière de réexamen judiciaire à
l’égard d’une décision d’une cour martiale générale de campagne « que
pour les motifs suivants : coram non judice, incompétence ou mauvaise foi,
y compris l’intention implicite de nuire » (Said Zaman Khan et al. v. Fede-
ration of Pakistan, Supreme Court of Pakistan, Civil Petition No. 842 of
2016, 29 août 2016, par. 73). Le paragraphe 1 de l’article 8 de la Consti-
tution pakistanaise dispose que toute loi incompatible avec des droits
fondamentaux garantis par la Constitution est nulle, cette disposition ne
s’appliquant cependant pas à la loi militaire pakistanaise de 1952 en rai-
son d’un amendement constitutionnel (ibid., par. 125). Il est donc diﬃcile
de savoir si le réexamen judiciaire d’une décision rendue par un tribunal
militaire est possible au motif qu’il y a eu violation des droits énoncés au
paragraphe 1 de l’article 36 de la convention de Vienne.
   142. La Cour prend acte de la décision rendue par la High Court de
Peshawar en 2018. Celle-ci a jugé qu’elle avait pour mandat de s’opposer
activement aux décisions des tribunaux militaires « [s]i, premièrement, l’ar-
gumentation de l’accusation n’était fondée sur aucun élément de preuve,
si elle était fondée, deuxièmement, sur des éléments de preuve insuﬃsants,
troisièmement, sur un défaut de compétence et, enﬁn, sur une intention
explicite ou implicite de nuire » (Abdur Rashid et al. v. Federation of
Pakistan, High Court of Peshawar, Writ Petition 536-P of 2018, 18 octobre
2018, p. 147-148). Le Gouvernement pakistanais a interjeté appel de cette
décision, et l’aﬀaire était toujours pendante au moment de la clôture de la
procédure orale en la présente espèce.
   143. La Cour conﬁrme que la procédure de recours en grâce ne saurait
suﬃre à elle seule à constituer un moyen approprié de réexamen et revi-
sion, mais que
    « des procédures appropriées de recours en grâce peuvent compléter
    le réexamen et la revision judiciaires, notamment dans l’hypothèse
    où le système judiciaire n’aurait pas dûment tenu compte de la viola-
    tion des droits prévus par la convention de Vienne » (Avena et autres
    ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
    C.I.J. Recueil 2004 (I), p. 66, par. 143).
Les éléments de preuve présentés à la Cour semblent indiquer que deux
procédures de recours en grâce étaient ouvertes à M. Jadhav : l’introduc-
tion d’un premier recours auprès du chef d’état-major de l’armée dans un
délai de 60 jours à compter de la décision de la cour d’appel et l’introduc-
tion d’un second recours auprès du président du Pakistan dans un délai
de 90 jours à compter de la décision du chef d’état-major de l’armée sur
le premier (voir le paragraphe 29 ci-dessus). La Cour n’a cependant pas
été avisée de l’issue du recours en grâce introduit par M. Jadhav auprès
du chef d’état-major de l’armée (voir le paragraphe 140 ci-dessus). Aucun
élément ne lui a été soumis en ce qui concerne la procédure de recours en
grâce présidentielle.

                                                                          43

                                jadhav (arrêt)                               458

   144. Compte tenu de ces circonstances, la Cour juge impératif de souli-
gner une nouvelle fois que le réexamen et la revision du verdict de culpabi-
lité rendu et de la peine prononcée contre M. Jadhav doivent être eﬀectifs.
   145. A cet égard, la Cour tiendra pleinement compte des déclarations
faites par le Pakistan. Pendant la procédure orale, l’agent du défendeur a
ainsi indiqué que la Constitution pakistanaise garantissait, en tant que
droit fondamental, le droit à un procès équitable ; que ce droit était
« absolu » et « ne saurait être retiré » ; que tous les procès étaient conduits en
conséquence et que, dans le cas contraire, « la procédure de réexamen judi-
ciaire demeurait ouverte ». Un conseil du défendeur a par ailleurs assuré à
la Cour que les High Courts du Pakistan exerçaient une « compétence eﬀec-
tive en matière de réexamen judiciaire », citant comme exemple la décision
rendue par la High Court de Peshawar en 2018 (voir le paragraphe 142
ci-dessus). La Cour souligne que le respect des principes d’un procès équi-
table revêt une importance capitale dans le cadre de tout réexamen et de
toute revision, et que, dans les circonstances de l’espèce, il est essentiel pour
que le réexamen et la revision du verdict de culpabilité rendu et de la peine
prononcée contre M. Jadhav soient eﬀectifs. Elle considère que la violation
des droits énoncés au paragraphe 1 de l’article 36 de la convention de
Vienne et ses conséquences sur les principes d’un procès équitable devraient
être pleinement examinées et dûment traitées au cours de la procédure de
réexamen et de revision. A cette occasion, il conviendrait en particulier
d’analyser en profondeur tout préjudice potentiel et son incidence sur les
éléments de preuve et les droits de la défense de l’accusé.
   146. La Cour note que l’obligation d’assurer un réexamen et une revision
eﬀectifs peut être mise en œuvre de diverses façons. Le choix des moyens
revient au Pakistan (cf. LaGrand (Allemagne c. Etats-Unis d’Amérique),
arrêt, C.I.J. Recueil 2001, p. 514, par. 125). Ce nonobstant, cette liberté
quant au choix des moyens n’est pas sans limite (Avena et autres ressortis-
sants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2004 (I), p. 62, par. 131). L’obligation d’assurer un réexamen et une
revision eﬀectifs est une « obligation de résultat » qui « doit … être exécutée
de manière inconditionnelle » (Demande en interprétation de l’arrêt du
31 mars 2004 en l’affaire Avena et autres ressortissants mexicains (Mexique
c. Etats-Unis d’Amérique) (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2009, p. 17, par. 44). En conséquence, le Pakistan doit prendre toutes
les mesures permettant d’assurer un réexamen et une revision eﬀectifs, y
compris, si nécessaire, en adoptant les mesures législatives qui s’imposent.
   147. La Cour conclut que le Pakistan est tenu d’assurer, par les moyens
de son choix, un réexamen et une revision eﬀectifs du verdict de culpabi-
lité rendu et de la peine prononcée contre M. Jadhav, de manière à ce que
soit accordé tout le poids qui sied à l’eﬀet de la violation des droits énon-
cés à l’article 36 de la convention de Vienne, en tenant compte des para-
graphes 139, 145 et 146 du présent arrêt.

                                         *
                                     *       *

                                                                               44

                             jadhav (arrêt)                             459

   148. La Cour rappelle qu’elle a indiqué une mesure conservatoire pres-
crivant au Pakistan de prendre toutes les mesures dont il dispose pour que
M. Jadhav ne soit pas exécuté tant que la décision déﬁnitive en la présente
instance n’aura pas été rendue (Jadhav (Inde c. Pakistan), mesures conser-
vatoires, ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 246, par. 61,
point I du dispositif). Elle estime que la poursuite du sursis à exécution
constitue une condition indispensable au réexamen et à la revision eﬀectifs
du verdict de culpabilité rendu et de la peine prononcée contre l’intéressé.

                                       *
                                   *       *

  149. Par ces motifs,
  La Cour,
  1) A l’unanimité,
  Dit qu’elle a compétence, sur le fondement de l’article premier du pro-
tocole de signature facultative à la convention de Vienne sur les relations
consulaires du 24 avril 1963 concernant le règlement obligatoire des diﬀé-
rends, pour connaître de la requête déposée par la République de l’Inde le
8 mai 2017 ;
  2) Par quinze voix contre une,
   Rejette les exceptions d’irrecevabilité de la requête de la République de
l’Inde soulevées par la République islamique du Pakistan et dit que la
requête est recevable ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
    juges ;
  contre : M. Jillani, juge ad hoc ;
  3) Par quinze voix contre une,
   Dit que, en n’informant pas sans retard M. Kulbhushan Sudhir Jadhav
des droits qui sont les siens en vertu de l’alinéa b) du paragraphe 1 de
l’article 36 de la convention de Vienne sur les relations consulaires, la
République islamique du Pakistan a manqué aux obligations que lui
impose cette disposition ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
    juges ;
  contre : M. Jillani, juge ad hoc ;
  4) Par quinze voix contre une,
  Dit que, en ne notiﬁant pas sans retard au poste consulaire approprié
de la République de l’Inde en République islamique du Pakistan la déten-

                                                                         45

                              jadhav (arrêt)                             460

tion de M. Kulbhushan Sudhir Jadhav et en privant ainsi la République
de l’Inde du droit de rendre à l’intéressé l’assistance prévue par la conven-
tion de Vienne, la République islamique du Pakistan a manqué aux obli-
gations que lui impose l’alinéa b) du paragraphe 1 de l’article 36 de la
convention de Vienne sur les relations consulaires ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
    juges ;
  contre : M. Jillani, juge ad hoc ;
  5) Par quinze voix contre une,
   Dit que la République islamique du Pakistan a privé la République de
l’Inde du droit de communiquer avec M. Kulbhushan Sudhir Jadhav, de
se rendre auprès de lui alors qu’il était en détention et de pourvoir à sa
représentation en justice, et a de ce fait manqué aux obligations que lui
imposent les alinéas a) et c) du paragraphe 1 de l’article 36 de la conven-
tion de Vienne sur les relations consulaires ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
    juges ;
  contre : M. Jillani, juge ad hoc ;
  6) Par quinze voix contre une,
   Dit que la République islamique du Pakistan est tenue d’informer sans
autre retard M. Kulbhushan Sudhir Jadhav de ses droits et de permettre
aux fonctionnaires consulaires indiens d’entrer en communication avec
lui conformément à l’article 36 de la convention de Vienne sur les rela-
tions consulaires ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
    juges ;
  contre : M. Jillani, juge ad hoc ;
  7) Par quinze voix contre une,
   Dit que, pour fournir la réparation appropriée en l’espèce, la Répu-
blique islamique du Pakistan est tenue d’assurer, par les moyens de son
choix, un réexamen et une revision eﬀectifs du verdict de culpabilité rendu
et de la peine prononcée contre M. Kulbhushan Sudhir Jadhav, de
manière à ce que soit accordé tout le poids qui sied à l’eﬀet de la violation
des droits énoncés à l’article 36 de la convention de Vienne sur les rela-
tions consulaires, en tenant compte des paragraphes 139, 145 et 146 du
présent arrêt ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-

                                                                          46

                               jadhav (arrêt)                               461

     ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
     tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
     juges ;
  contre : M. Jillani, juge ad hoc ;
  8) Par quinze voix contre une,
  Dit que la poursuite du sursis à exécution constitue une condition indis-
pensable au réexamen et à la revision eﬀectifs du verdict de culpabilité
rendu et de la peine prononcée contre M. Kulbhushan Sudhir Jadhav.
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa,
    juges ;
  contre : M. Jillani, juge ad hoc.
   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-sept juillet deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
l’Inde et au Gouvernement de la République islamique du Pakistan.


                                                    Le président,
                                       (Signé) Abdulqawi Ahmed Yusuf.
                                                    Le greﬃer adjoint,
                                            (Signé) Jean-Pelé Fomété.




   M. le juge Cançado Trindade joint à l’arrêt l’exposé de son opinion
individuelle ; Mme la juge Sebutinde, MM. les juges Robinson et Iwas-
awa joignent des déclarations à l’arrêt ; M. le juge ad hoc Jillani joint à
l’arrêt l’exposé de son opinion dissidente.

                                                         (Paraphé) A.A.Y.
                                                         (Paraphé) J.-P.F.




                                                                             47

